EXHIBIT 10.1

CONFIDENTIAL

STOCK AND ASSET PURCHASE AGREEMENT

dated as of November 6, 2006

between

MRA SYSTEMS, INC.

and

AVNET, INC.





1





EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
  List of Business Subsidiaries
Definitions
Transition Services Agreement
Employee Matters
[Reserved]
Transaction Accounting Principles
Estimated Balance Sheet
Post-Closing Agreement

2

This STOCK AND ASSET PURCHASE AGREEMENT, dated as of November 6, 2006, is made
between MRA Systems, Inc., a Delaware corporation (the “Company”) and Avnet,
Inc., a New York corporation (the “Acquiror”).

PRELIMINARY STATEMENTS

A. The Company owns all of the issued and outstanding shares of or ownership
interests in the entities identified in Exhibit A hereto as the “Business
Subsidiaries” (collectively, the “Business Subsidiaries”).

B. The Company and the Business Subsidiaries are presently engaged in the
business of distributing complex computer products, solutions and services to
reseller customers (such business, as conducted by the Company (with the
Transferred Assets and Assumed Liabilities) and the Business Subsidiaries, the
“Business”).

C. The Company wishes to sell to the Acquiror, and the Acquiror wishes to
purchase from the Company, (i) all of the issued and outstanding shares of, or
other equity interests in, the Business Subsidiaries that are held by the
Company (the “Equity Interests”), and (ii) certain of the assets of the Company,
to the extent exclusively used in connection with the conduct and operation of
the Business, upon the terms and subject to the conditions set forth in this
Agreement. In addition, the Acquiror wishes to assume, and the Company wishes to
have the Acquiror assume, all of the liabilities of the Company relating to the
Business, upon the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, the parties to this Agreement agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
shall have the meanings specified in Exhibit B to, or elsewhere in, this
Agreement.

ARTICLE II.

PURCHASE AND SALE

Section 2.01. Purchase and Sale of the Equity Interests. On the terms and
subject to the conditions set forth in this Agreement, at the Closing and
effective as of the Effective Time, the Company shall sell, convey, assign,
transfer and deliver to the Acquiror and/or one or more Acquiror designees
(which shall in each case, be a direct or indirect wholly owned Subsidiary of
Acquiror) (each, an “Acquiror Designee”), free and clear of all Liens, and the
Acquiror shall (and/or shall cause one or more Acquiror Designees to) purchase,
acquire and accept from the Company, all of the Company’s right, title and
interest in and to the Equity Interests.

Section 2.02. Purchase and Sale of Assets(a) . (a) Transferred Assets. On the
terms and subject to the conditions set forth in this Agreement, at the Closing
and effective as of the Effective Time, the Company shall sell, convey, assign,
transfer and deliver, or shall cause to be sold, conveyed, assigned, transferred
and delivered, to the Acquiror, free and clear of all Liens, except for
Permitted Liens, and the Acquiror shall purchase, acquire and accept from the
Company, all right, title and interest of the Company in, to and under all of
the assets, properties, rights, licenses, Contracts and businesses, of every
kind and description, wherever located, whether real, personal or mixed,
tangible or intangible, that are both owned, leased or licensed by the Company
as of the Effective Time and used exclusively in the conduct of the operation of
the Business as the same shall exist at the Effective Time, including all such
assets shown on the Reference Balance Sheet and not disposed of as permitted by
this Agreement, and all such assets of the Business acquired by the Company
after the date of the Reference Balance Sheet and prior to the Effective Time,
but excluding the Equity Interests (collectively, the “Transferred Assets”), and
including all right, title and interest of the Company in, to and under:

(i) all personal property and interests therein, including equipment, furniture,
office equipment, software, communications equipment, vehicles, spare and
replacement parts, fuel and other tangible personal property, used exclusively
in the conduct of the operation of the Business;

(ii) all inventory, finished goods, supplies, other goods held for sale or lease
and other inventories, in each case, used exclusively in connection with the
Business;

(iii) all rights under Contracts that relate exclusively to the Business (the
“Assumed Contracts”), including the Contracts listed on Schedule 2.02(a)(iii);

(iv) all real property leased by the Company and used exclusively in the conduct
of the operation of the Business and all improvements thereto, including those
listed in Section 3.19 of the Disclosure Schedule, but excluding the real
property leases described in Section 2.02(b)(iii);

(v) all accounts, notes, vendor and other receivables that relate exclusively to
the Business, together with any unpaid interest or fees accrued thereon or other
amounts due with respect thereto, and any and all credit insurance policies
related thereto;

(vi) all expenses that have been prepaid by the Company to the extent
exclusively relating to the Business, including value added and ad valorem Taxes
and lease and rental payments;

(vii) all unliquidated rights under manufacturers’ and vendors’ warranties;

(viii) all Business Intellectual Property owned or licensed by the Company;

(ix) all transferable permits used exclusively in the conduct of the operation
of the Business (the “Business Permits”);

(x) all books, records, files and papers, whether in hard copy or computer
format, used exclusively in the conduct of the operation of the Business,
including any of the foregoing constituting sales and promotional literature,
manuals and data, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, personnel and employment
records (to the extent that the Company is not prohibited by Law from delivering
or transferring the same to the Acquiror) and copies of any information relating
to Taxes imposed on the Business (but excluding any Income Tax Returns);

(xi) all computer software programs and data owned or licensed by the Company
and used exclusively in the conduct of the operation of the Business;

(xii) all capital stock, equity interests and rights convertible into or
exercisable for capital stock or equity interests, in each case, as set forth on
Schedule 2.02(a)(xii);

(xiii) all goodwill and other intangible assets associated exclusively with the
Transferred Assets; and

(xiv) except for (and solely to the extent of) any Excluded Assets of the type
described in Section 2.01(b)(x) below, all rights to causes of action, lawsuits,
judgments, claims and demands of any nature in favor of the Company to the
extent relating exclusively to the Business or the Transferred Assets, including
all rights under all guarantees, warranties, indemnities and similar rights in
favor of the Company.

(b) Excluded Assets. The Acquiror expressly understands and agrees that the
following assets and properties of the Company (collectively, the “Excluded
Assets”), shall be retained by the Company, and shall be excluded from the
Transferred Assets, notwithstanding any other provision of this Agreement:

(i) all cash on hand or held by any bank (including in any bank account of
General Electric Capital Corporation);

(ii) the GE Name and GE Marks, together with any Contracts granting rights to
use the same, and all Business Intellectual Property to the extent the same
incorporate the GE Name or the GE Marks;

(iii) the real property leases relating to the real property located at:
(i) Dovecote Business Park, Old Hall Road, Sale, Cheshire M33 2GZ, UNITED
KINGDOM, (ii) 25 Green Street, London W1K 7AX, UNITED KINGDOM, (iii) Avenida
Europa 22, Parque Empressarial La Moraleja, 28108 Alcobendas, Madrid, SPAIN, and
(iv) Rui Quinta do Quinta, Edificio D. José, 2744-533 Paco D’arcos, PORTUGAL,
and all improvements thereto (collectively, the “Excluded Real Property
Leases”);

(iv) Tax assets and Income Tax Returns;

(v) the Company’s employee benefit plans, programs, arrangements, agreements
(including collective bargaining agreements, but not including employment
agreements with Relevant Employees) and policies, and any assets related thereto
(the “Benefits Arrangements”), except as provided in Exhibit D;

(vi) all policies of or agreements for insurance and interests in insurance
pools and programs, other than the credit insurance policies described in
Section 2.02(a)(v) above (the “Insurance Arrangements”);

(vii) any assets sold or otherwise disposed of by the Company not in violation
of any provisions of this Agreement;

(viii) all Intellectual Property other than the Business Intellectual Property,
including, for the avoidance of doubt, the GE Name and GE Marks;

(ix) all intercompany arrangements or agreements between the Company and any
Affiliate of the Company (including, without limitation, any intercompany Debt,
but excluding the intercompany arrangements and agreements set forth in
Schedule 2.02(b)(ix)) (the “Intercompany Agreements”);

(x) all rights of the Company or any of its Affiliates in and to any causes of
action against any third party relating to any period through the Effective Time
to the extent that either (x) such rights and interests provide for indemnity or
exculpation rights in respect of circumstances or occurrences prior to the
Effective Time (other than with respect to, and to the extent of, an Assumed
Liability) or (y) the assertion of such rights is necessary or useful in
defending any claim that may be asserted against the Company with respect to
circumstances or occurrences prior to the Effective Time (other than with
respect to, and to the extent that such claim constitutes an Assumed Liability);
and

(xi) all other assets and properties of the Company, other than the Transferred
Assets;

it being agreed that, for the avoidance of doubt, in no event shall any assets
or properties of the Business Subsidiaries be deemed to constitute “Excluded
Assets”.

(c) Assumed Liabilities. On the terms and subject to the conditions set forth in
this Agreement, the Acquiror hereby agrees, effective as of the Effective Time,
to assume and to pay, discharge and perform all liabilities, commitments and
obligations of every kind and description of the Company relating to the
Transferred Assets or the Business, as the same shall exist as of the Effective
Time including, without limitation, all liabilities and obligations for Taxes or
benefits and compensation for which the Acquiror bears the ultimate
responsibility pursuant to an obligation to assume, indemnify or reimburse
hereunder or under Exhibit D of this Agreement (the “Assumed Liabilities”);
provided, however, that the Acquiror shall not assume or agree to pay or
discharge any (i) Debt of the Company, (ii) liability (including Taxes) or
obligation of the Company directly relating to or arising under any Excluded
Asset, (iii) liability or obligation of the Company for Taxes in respect of the
Transferred Assets, to the extent in respect of taxable periods (or the portions
of such periods) ending on or prior to the Effective Time, or (iv) liability or
obligation (to the extent arising in respect of periods prior to the Effective
Time) for benefits or compensation for which the Company bears the ultimate
responsibility pursuant to an obligation to retain, indemnify or reimburse
hereunder or under Exhibit D of this Agreement (all such Debt, liabilities and
obligations not being assumed being herein referred to as the “Excluded
Liabilities”).

Section 2.03. Assignment of Contracts and Rights; Permits(a) .
(a)  Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any Transferred Asset or
any claim or right or any benefit arising thereunder or resulting therefrom if
an attempted assignment thereof (or, in the case of an assignment thereof to the
NewCo referred to in Section 5.19, the subsequent transfer of the ownership
interests in NewCo to the Acquiror), without the consent of a third party
thereto, would constitute a breach or other contravention thereof or in any way
adversely affect the rights of the Acquiror, the Company or NewCo (as
applicable) thereunder; provided that this Section 2.03 shall not limit the
Company’s obligation to transfer Newco under Section 5.19. Subject to
Section 5.05(e) and 5.19, prior to Closing the Company will use its commercially
reasonable efforts to obtain the consent of the other parties to any such
Transferred Asset or any claim or right or any benefit arising thereunder for
the assignment thereof directly to the Acquiror. If such consent is not
obtained, or if an attempted assignment thereof to Acquiror (or to NewCo
followed by the transfer of the ownership interests in NewCo to the Acquiror)
would be ineffective or would adversely affect the rights of the Company or
NewCo thereunder so that the Acquiror or NewCo would not in fact receive all
such rights, the Company and the Acquiror will, subject to Section 5.05(e),
cooperate in a mutually agreeable arrangement under which the Acquiror would
obtain the benefits and assume the obligations and bear the economic burden
thereunder in accordance with this Agreement, including subcontracting,
sublicensing or subleasing to the Acquiror, or under which the Company would
enforce for the benefit of (and at the expense of) the Acquiror any and all of
its rights against a third party thereto, and the Company would promptly pay to
the Acquiror when received all monies received by them under any Transferred
Asset or any claim or right or any benefit arising thereunder.

(b)  From and after Closing, the Acquiror may seek to obtain new or replacement
permits in substitution for permits used in the conduct of the operation of the
Business prior to Closing that are not transferable to Acquiror as Business
Permits hereunder. In connection with such efforts, the Company shall use
commercially reasonable efforts to cooperate with the Acquiror (at the
Acquiror’s sole cost and expense) to obtain such new or replacement permits.

Section 2.04. Closing. On the Fiscal End of the calendar month during which all
of the conditions set forth in Sections 8.01(b) and 8.02(b) shall have been
satisfied or waived in accordance with this Agreement (other than those which,
by their nature, are to be satisfied at Closing, but subject to such
satisfaction), or on such other date as the Company and the Acquiror may
mutually agree in writing (provided that, in either case, the other conditions
to closing specified in Sections 8.01 and 8.02 are then satisfied or have been
waived), the sale and purchase of the Equity Interests and the Transferred
Assets and the assumption of the Assumed Liabilities contemplated by this
Agreement shall take place at a closing (the “Closing”) that will be held in New
York City at the offices of Weil, Gotshal & Manges LLP, or such other place as
the Company and the Acquiror may agree in writing, the date on which the Closing
actually takes place being the “Closing Date.”

Section 2.05. Purchase Price(a) . (a) The “Purchase Price” for the Equity
Interests and the Transferred Assets shall be an amount equal to $412,500,000
plus the amount (if any) by which the Closing Shareholder’s Equity exceeds
$302.4 million and minus the amount (if any) by which the Closing Shareholder’s
Equity is less than $302.4 million.

(b) The Purchase Price shall be allocated $360,508,323 for the Transferred
Assets and the assets of Newco, $1,807,260 for the shares of Access Graphics
Ltd., $917,585 for the shares of Access Graphics Canada Inc., and $49,266,832
for the shares of Access Graphics BV unless Closing Shareholder’s Equity does
not equal $302.4 million (in which case appropriate adjustments shall be made,
on a dollar-for-dollar basis, to the extent that the net book values for the
Transferred Assets and the assets of Newco, the shares of Access Graphics Ltd.,
the shares of Access Graphics Canada Inc. or the shares of Access Graphics BV
are greater or less than the values for the same set forth on Schedule 2
hereto).

(c) Not later than ten (10) Business Days prior to the Closing, the Company and
the Acquiror shall negotiate and draft a schedule (the “Draft Allocation
Schedule”) allocating the amounts allocated to the Transferred Assets and the
assets of Newco, and the shares of Access Graphics Ltd. under Section 2.05(b)
among the Transferred Assets and the assets of Newco, and the assets of Access
Graphics Ltd. The Draft Allocation Schedule shall be reasonable and shall be
prepared in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder. Following the Closing, the Draft Allocation Schedule
shall be appropriately adjusted to reflect the Purchase Price (as so adjusted
the “Final Allocation Schedule”). The Final Allocation Schedule shall be
reasonable and shall be prepared in accordance with Section 1060 of the Code and
the Treasury Regulations thereunder. The Company and the Acquiror shall each
file IRS Form 8594 and all Tax Returns in accordance with the Final Allocation
Schedule.

(d) The Company and the Acquiror shall treat any payments made pursuant to
Article X as adjustments to the Purchase Price for Tax purposes unless a final
determination by a Governmental Authority of competent jurisdiction causes any
such payment not to be so treated. If an adjustment is made with respect to the
Purchase Price pursuant to Section 2.10 or this Section 2.05(d), the Company and
the Acquiror agree, for all Tax purposes, to allocate such adjustment among the
Equity Interests and the Transferred Assets, and further among the assets of
Access Graphics Ltd., based on the item or items to which such adjustment is
principally attributable.

Section 2.06. Estimated Balance Sheet(a) . (a) Not less than five (5) Business
Days prior to the anticipated Closing Date, the Company shall provide the
Acquiror with a preliminary estimated pro forma balance sheet of the Business as
of the Effective Time (the “Estimated Balance Sheet”), which shall be
accompanied by a notice (the “Closing Notice”) that sets forth (i) the Company’s
good faith determination of the Closing Shareholder’s Equity and (ii) the
Closing Payment. The Estimated Balance Sheet shall (w) be prepared by the
Company in accordance with the Transaction Accounting Principles, (x) reflect
the Company’s estimate of the Special Adjustments, (y) be in the form attached
hereto as Exhibit G, and (z) shall be reasonably acceptable (as to the items set
forth thereon being reflected in a manner consistent with the Transaction
Accounting Principles) to the Acquiror.

(b) The “Closing Payment” shall be the amount specified in the Closing Notice
and shall be equal to $412,500,000 (i) plus, if the Closing Shareholders’ Equity
(determined as if the Estimated Balance Sheet was the final Adjusted Closing
Balance Sheet) exceeds $302.4 million (such excess amount, if any, is referred
to as the “Excess Amount”), the lesser of (A) the Excess Amount and (B)
$25,000,000 or (ii) minus the amount (if any) by which the Closing Shareholders’
Equity (determined as if the Estimated Balance Sheet was the final Adjusted
Closing Balance Sheet) is less than $302.4 million.

Section 2.07. Closing Deliveries by the Company

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Acquiror:

(i) the certificates or other applicable instruments evidencing the Equity
Interests, duly endorsed in blank or accompanied by powers duly executed in
blank including:



  (A)   with respect to the Equity Interests of Access Graphics BV, (1) a true
copy of a deed of transfer of the Equity Interests of Access Graphics BV to the
Acquiror, executed before a civil notary officiating in Amsterdam, the
Netherlands, together with a copy of the shareholder’s register of Access
Graphics BV in which the transfer of the Equity Interests of Access Graphics BV
is registered, so as to transfer and assign to the Acquiror good and valid title
to the Equity Interests of Access Graphics BV, and to constitute the Acquiror
the sole beneficial and record owner thereof, (2) the corporate records of
Access Graphics BV and the local branches which it operates in Spain and France
(“Branches”), including a copy of the deed of incorporation and the minute books
thereof, (3) the resignations of all the representatives of the Branches and the
directors, in each case acknowledging that he has no claim against the Branches
or Access Graphics BV, as the case may be, for loss of office or otherwise,
(4) the resignation of the auditors of Access Graphics BV, (5) an executed
resolution of the general meeting of the shareholders of Access Graphics BV in
which it shall be resolved that, with effect from Closing: (I) all the directors
shall be removed with full discharge of their office duties, (II) such persons
as the Acquirer nominates are appointed as additional directors, and (III) such
firm as is designated by Acquiror in writing no later than five Business Days
prior to Closing is appointed as auditors, and (6) an executed resolution of the
board of directors of Access Graphics BV in which it is resolved that, (I) with
effect from Closing, its registered address is changed to such address as is
designated in writing by the Acquior no later than five Business Days prior to
Closing, (II) the authority granted to all Branch representatives to represent
and bind Access Graphics BV is revoked, and (III) the granting of authority to
Branch representatives nominated by the Acquiror to represent and bind Access
Graphics BV is approved;



  (B)   with respect to the Equity Interests of Access Graphics Ltd.: (1) share
certificates evidencing all of the issued Equity Interests of Access Graphics
Ltd., duly executed stock transfer form(s) for the Equity Interests of Access
Graphics Ltd. in favor of the Acquiror, (2) any power of attorney or other
authority under which any transfer is executed on behalf of Access Graphics Ltd.
and an executed irrevocable power of attorney in favor of the Acquiror
empowering the Acquiror to exercise the Company’s rights as a shareholder of
Access Graphics Ltd. pending stamping and registration of the transfer of the
Equity Interests of Access Graphics Ltd., (3) such waivers or consents as may be
necessary to enable the Acquiror to become the registered holder of all the
allotted and issued Equity Interests of Access Graphics Ltd, (4) the certificate
of incorporation, common seal (if in the possession and control of the Company),
minute books, statutory registers and share certificate books, (5) the
resignations of all the directors and the secretary with effect from Closing, in
each case acknowledging under seal that he has no claim against Access Graphics
Ltd., whether for loss of office or otherwise, (6) the resignation of the
auditors confirming that, in accordance with section 394 of the Companies Act
1985, there are no circumstances connected with their resignation which should
be brought to the attention of the members or creditors of Access Graphics Ltd
and that no fees are due to them, (7) a certified copy of the minutes of a board
meeting at which it was resolved that, with effect from Closing:



  (I)   such persons as the Acquiror nominates are appointed as additional
directors and the secretary of Access Graphics Ltd,



  (II)   its registered office is changed to such address as is designated by
Acquiror in writing no later than five Business Days prior to Closing,



  (III)   the transfers referred to in paragraph 2.07(i)(B) above (subject only
to their being duly stamped) are approved for registration,



  (IV)   such firm as is designated by Acquiror no later than five Business Days
prior to Closing is appointed as auditors,



  (V)   its bank mandates are revised in such manner as the Acquiror requires;,
and



  (C)   with respect to the Equity Interests of Access Graphics Canada Inc.,
(1) appropriate resolutions for, and evidence of transfer of the Equity
Interests of Access Graphics Canada Inc. on, the share register of such Person,
(2) the resignation of all directors and officers as required by Acquiror, and
(3) the corporate records of Access Graphics Canada Inc., including the minute
books thereof;

(ii) a receipt for the Closing Payment;

(iii) certificates of the Secretary, Assistant Secretary or other officer of the
Company, dated the Closing Date, as to the resolutions duly and validly adopted
by the Board of Directors of the Company evidencing its authorization of the
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which the Company is a party and such other documents as may be
reasonably necessary to consummate the other transactions contemplated by the
Transaction Agreements;

(iv) the Transition Services Agreement, the Post-Closing Agreement and the other
documents required to be delivered pursuant to Section 8.02;

(v) the Bill of Sale, Assignment and Assumption Agreement and such other deeds,
bills of sale, endorsements, consents, assignments and other good and sufficient
instruments of conveyance and assignment as the parties and their respective
counsel shall deem reasonably necessary or appropriate to vest in the Acquiror
all right, title and interest in, to and under the Transferred Assets; and

(vi) a certificate or certificates, in compliance with Treasury Regulations
Section 1.1445-2, certifying that the transactions contemplated by this
Agreement are exempt from withholding under Section 1445 of the Code.

Section 2.08. Closing Deliveries by the Acquiror. At the Closing, the Acquiror
shall deliver to the Company:

(i) subject to Section 2.12, the Closing Payment, as specified in the Closing
Notice, by delivery of (A) a check (the “Closing Check”) in the amount equal to
the sum of the Closing Payment plus (if the Closing Date is not a Business Day)
interest thereon from (but excluding) the Closing Date to (but excluding) the
next succeeding Business Day, calculated at the Settlement Rate, together with
(B) an Acceptable Letter of Credit, dated as of the Closing Date;

(ii) the Bill of Sale, Assignment and Assumption Agreement;

(iii) any transfer Tax stamps required to be paid at or prior to Closing;

(iv) a receipt for the Equity Interests;

(v) a certificate of the Secretary or Assistant Secretary of the Acquiror, dated
the Closing Date, as to the resolutions duly and validly adopted by the Board of
Directors of the Acquiror evidencing its authorization of the execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
the Acquiror is a party and such other documents as may be reasonably necessary
to consummate the other transactions contemplated by the Transaction Agreements;
and

(vi) the Transition Services Agreement, the Post-Closing Agreement and the other
documents required to be delivered pursuant to Section 8.01.

Section 2.09. Preparation of Closing Balance Sheet and Adjusted Closing Balance
Sheet(a) . (a) Closing Balance Sheets.

(i) As soon as practicable following the Closing, the Company shall, with the
reasonable cooperation and assistance of the Acquiror, prepare a draft of the
Closing Balance Sheet. The draft Closing Balance Sheet shall be prepared as of
the Effective Time in accordance with the Transaction Accounting Principles. The
Company and Acquiror shall use their respective commercially reasonable efforts
to cause the draft Closing Balance Sheet to be completed within ninety (90) days
following the Closing Date and, upon completion, such draft balance sheet shall
promptly be provided to the Company, the Company’s Accountants, Acquiror and
Acquiror’s Accountants.

(ii) Immediately following the preparation and distribution of the draft Closing
Balance Sheet, the Company shall cause the Company’s Accountants to audit the
draft Closing Balance Sheet, and such audit shall be conducted in accordance
with generally accepted auditing standards and shall be sufficient to permit the
Company’s Accountants to render its opinion to the effect that the Closing
Balance Sheet fairly presents the consolidated financial position of the
Business as at the Effective Time in accordance with the Transaction Accounting
Principles.

(iii) Following the distribution of the draft Closing Balance Sheet referred to
in Section 2.09(a)(i), Acquiror’s Accountants shall be entitled to perform all
procedures and take any other steps that Acquiror’s Accountants, in the exercise
of their professional judgment, deem appropriate to confirm that the draft
Closing Balance Sheet has been prepared in conformity with the standard set
forth in Section 2.09(a)(i).

(iv) The Company shall use commercially reasonable efforts to cause the
Company’s Accountants to deliver the draft audited Closing Balance Sheet, as
referred to in Section 2.09(a)(ii), to each of the Company, the Acquiror and the
Acquiror’s Accountants within ninety (90) days following the date of their
receipt of the draft Closing Balance Sheet. During the thirty (30) days
following their receipt of the draft audited Closing Balance Sheet, both the
Company and Acquiror (in consultation with Acquiror’s Accountants) shall have
the opportunity to review the draft audited Closing Balance Sheet (together with
the Company’s Accountants’ working papers, including any portion thereof
pertaining to any proposed adjustment) and, during such 30-day period, Acquiror,
Acquiror’s Accountants and the Company shall have the right to propose to the
Company’s Accountants those changes to the draft audited Closing Balance Sheet
that Acquiror, Acquiror’s Accountants or the Company determine to be appropriate
in order to cause the draft audited Closing Balance Sheet to conform, in all
respects, to the standard set forth in Section 2.09(a)(i).

(v) Concurrent with the delivery to the Company, the Acquiror and the Acquiror’s
Accountants of the draft audited Closing Balance Sheet, the Company shall cause
the Company’s Accountants to prepare (after consultation with the Company), and
to deliver, within ten (10) days of the end of the 30-day period referred to in
Section 2.09(a)(iv), to the Company, the Acquiror and the Acquiror’s Accountants
a draft Adjusted Closing Balance Sheet. Both the Company and Acquiror (in
consultation with Acquiror’s Accountants) shall have the opportunity to review
the draft Adjusted Closing Balance Sheet during the fifteen (15) days following
their receipt thereof.

(vi) In the event of any dispute between Acquiror and Acquiror’s Accountants, on
the one hand, and the Company and the Company’s Accountants, on the other hand,
regarding any of the adjustments proposed by Acquiror or Acquiror’s Accountants,
on the one hand, or the Company or the Company’s Accountants, on the other hand,
with respect to the draft Closing Balance Sheet or the draft Adjusted Closing
Balance Sheet, which Acquiror and Acquiror’s Accountants, on the one hand, and
the Company and the Company’s Accountants, on the other hand, fail to resolve
within forty-five (45) days after the receipt thereof, as the case may be,
either Acquiror or the Company shall have the right, upon delivery of written
notice to the other party, to require that such dispute be resolved in
accordance with the provisions set forth in Section 2.09(b) hereof. Promptly
following the resolution of any disputes with respect to any proposed
adjustments to the draft Closing Balance Sheet or to the draft Adjusted Closing
Balance Sheet, the Company shall cause the Company’s Accountants to prepare and
deliver to the Company and Acquiror the final audited Closing Balance Sheet and
the final Adjusted Closing Balance Sheet, each of which shall reflect all
adjustments thereto which have been agreed upon by Acquiror and Acquiror’s
Accountants, on the one hand, and the Company and the Company’s Accountants, on
the other hand, or which have been resolved pursuant to Section 2.09(b) hereof.

(vii) Each of Acquiror, Acquiror’s Accountants, the Company and the Company’s
Accountants shall have full access to all relevant accounting, financial and
other records reasonably requested by it in connection with the preparation,
confirmation or review of the Closing Balance Sheet and the Adjusted Closing
Balance Sheet as well as to the Company’s Accountants’ work papers with respect
thereto and draft opinion thereon, subject to the execution of a customary
agreement relating to such access to work papers in form and substance
reasonably acceptable to the Company’s Accountants. Without limiting the
foregoing, (A) each party shall (and Acquiror shall cause the Business
Subsidiaries to) make available to the other parties and their accountants such
books, records and personnel as they may reasonably request in connection with
the preparation or confirmation of the Closing Balance Sheet and the Adjusted
Closing Balance Sheet or the review of the Company’s Accountants’ draft opinion
and (B) the Acquiror’s Accountants shall be entitled to perform all reasonable
procedures and take any other reasonable steps that Acquiror’s Accountants, in
the exercise of their professional judgment, deem appropriate to determine
whether (x) the draft Closing Balance Sheet has been prepared in conformity with
the standards set forth in Section 2.09(a)(i) and (y) the Adjusted Closing
Balance Sheet has been prepared in conformity with the standards set forth in
Section 2.09(a)(v), provided, that such procedures and other steps performed or
taken pursuant to this clause (B) shall not unreasonably interfere with the
business or operations of the Company.

(viii) For purposes of this Agreement, (x) the final “Closing Balance Sheet”
shall mean (i) the draft audited Closing Balance Sheet delivered by the
Company’s Accountants pursuant to Section 2.09(a)(iv) if neither the Company nor
Acquiror notifies the Company’s Accountants regarding any proposed changes
during the 30-day period referred to in Section 2.09(a)(iv), (ii) such draft
audited Closing Balance Sheet as may be adjusted by Acquiror and the Company
with respect to any disputes relating thereto that are resolved by agreement of
the parties (and their respective independent accountants) pursuant to
Section 2.09(a)(vi), or (iii) such draft audited Closing Balance Sheet as
adjusted pursuant to any determination of the Selected Accounting Firm pursuant
to Section 2.09(b); and (y) the final “Adjusted Closing Balance Sheet” shall
mean (i) the draft Adjusted Closing Balance Sheet as delivered by the Company
and the Company’s Accountants pursuant to Section 2.09(a)(v) if neither the
Company nor Acquiror notifies the Company’s Accountants regarding any proposed
changes during the 15-day period referred to in Section 2.09(a)(v), (ii) such
draft Adjusted Closing Balance Sheet as may be adjusted by Acquiror and the
Company with respect to any disputes relating thereto that are resolved by
agreement of the parties (and their respective independent accountants) pursuant
to Section 2.09(a)(vi), or (iii) such draft Adjusted Closing Balance Sheet as
adjusted pursuant to any determination of the Selected Accounting Firm pursuant
to Section 2.09(b).

(b) Conflict Resolution Mechanism. Any dispute involving any of the adjustments
to the draft Closing Balance Sheet or the Adjusted Closing Balance Sheet
proposed by Acquiror, the Acquiror’s Accountants or the Company including any
interpretation or application of any provision of this Agreement affecting the
preparation of the Closing Balance Sheet or the Adjusted Closing Balance Sheet,
not resolved by Acquiror and the Company within forty-five (45) days of the
relevant date of receipt thereof, upon the election of Acquiror or the Company,
shall be resolved by the Selected Accounting Firm. The Company and the Acquiror
shall submit in writing to such Selected Accounting Firm their briefs detailing
their views as to the nature and amount of each item remaining in dispute. The
Selected Accounting Firm shall resolve only issues upon which the Company and
Acquiror have been unable to agree within the range of the difference between
the Company’s position with respect thereto and the Acquiror’s position with
respect thereto. The Acquiror and the Company shall use their reasonable best
efforts to cause the Selected Accounting Firm to render its decision within
twenty (20) Business Days after appointment of the Selected Accounting Firm. The
decision of the Selected Accounting Firm shall be final and binding upon the
parties.

(c) Payment of Fees. The Company shall pay all of the fees of the Company’s
Accountants and all expenses incurred by such firm in connection with the tasks
outlined in this Section 2.09, and Acquiror shall pay all fees of Acquiror’s
Accountants and all expenses incurred by such firm in connection with the tasks
outlined in this Section 2.09. The Company and Acquiror shall each pay one-half
of the fees and expenses incurred in connection with any disputes that are
resolved by the Selected Accounting Firm pursuant to Section 2.09(b).

(d) Cooperation. The Company and Acquiror shall cooperate, the Company shall use
its reasonable best efforts to cause the Company’s Accountants to cooperate,
Acquiror shall use its reasonable best efforts to cause Acquiror’s Accountants
to cooperate, and Acquiror shall cause the Business Subsidiaries to cooperate,
with each other in connection with all of their activities undertaken in
connection with this Section 2.09.

Section 2.10. Settlement Payments. If (a) the Closing Payment is less than the
Adjusted Closing Payment, then the Acquiror shall pay in cash to the Company, on
the Settlement Date, the amount of the Settlement Payment plus Settlement
Interest thereon, or (b) the Adjusted Closing Payment is less than the Closing
Payment, then the Company shall pay in cash to the Acquiror, on the Settlement
Date, the amount of the Settlement Payment plus Settlement Interest thereon.

Section 2.11. Payments and Computations. Except for the payment of the Closing
Payment (which shall be paid at the Closing), each party shall make each payment
due to the other party under this Agreement not later than 11:00 a.m., New York
City time, on the day when due. All payments (excluding the Closing Payment)
shall be paid by wire transfer in immediately available funds to the account or
accounts designated by the party receiving such payment and shall be free and
clear of any withholding for Taxes. All computations of interest shall be made
on the basis of a year of 365 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Whenever any payment under this Agreement shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be included in
the computation of payment of interest.

Section 2.12. Section 116 Certificate. On or before the Closing, the Company
agrees to obtain and deliver to the Acquiror, or its designee, a certificate
issued by the Minister of National Revenue of Canada under Section 116 of the
Income Tax Act (Canada) (the “Section 116 Certificate”) having a certificate
limit of not less than the portion of the Purchase Price attributable to the
shares of Access Graphics Canada Inc. In the event that the Section 116
Certificate has not been so delivered by the Company on or before the Closing,
or in the event that the Section 116 Certificate specifies a certificate limit
that is less than such portion of the Purchase Price, the Acquiror, or its
designee, shall be entitled to withhold from the Purchase Price the appropriate
amount required under Section 116 of the Income Tax Act (Canada). The Acquiror
shall not, however, remit the withheld amount to the taxing authority until the
last day on which it is due. If the Section 116 Certificate is delivered at any
time before the last day remittance is required, the Acquiror shall pay the
withheld amount, or such part thereof as is covered by the Section 116
Certificate, to the Company.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Acquiror as follows:

Section 3.01. Incorporation, Qualification and Authority of the Company. The
Company is a corporation or other organization duly incorporated or organized,
validly existing and, to the extent legally applicable, in good standing under
the Laws of its jurisdiction of incorporation or organization and has all
necessary corporate power to enter into, consummate the transactions
contemplated by and carry out its obligations under the Transaction Agreements
to which it is a party. The Company has all necessary corporate power and
authority to own, lease and operate the Transferred Assets and to conduct the
Business as now conducted and is duly qualified as a foreign corporation to do
business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification material to the Business.
The execution and delivery by the Company of the Transaction Agreements to which
it is a party and the consummation by the Company of the transactions
contemplated by, and the performance by the Company of its obligations under the
Transaction Agreements, have been duly authorized by all requisite corporate
action on the part of the Company. This Agreement has been, and upon execution
and delivery thereof, the other Ancillary Agreements to which the Company is a
party will be, duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by the Acquiror) this Agreement
constitutes, and upon execution and delivery thereof, the other Ancillary
Agreements will constitute, the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or similar laws relating to or affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 3.02. Incorporation, Qualification and Authority of the Business
Subsidiaries. Each of the Business Subsidiaries is duly organized, validly
existing and, to the extent legally applicable, in good standing under the Laws
of its jurisdiction of organization and has the requisite power and authority to
own, lease and operate its properties and operate its business as now conducted.
Each of the Business Subsidiaries is duly qualified as a foreign corporation or
other organization to do business and, to the extent legally applicable, is in
good standing in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
material to the Business. The Company has made available to the Acquiror a
complete and correct copy of the certificate of incorporation, bylaws, or
similar governing documents, of each Business Subsidiary.

Section 3.03. Capital Structure of the Business Subsidiaries and Ownership of
the Equity Interests. Section 3.03 of the Disclosure Schedule sets forth the
authorized Capital Stock of each of the Business Subsidiaries and the number of
Equity Shares of each class of Capital Stock of the Business Subsidiaries that
are issued and outstanding. All of the outstanding Equity Shares of each of the
Business Subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of any preemptive
rights. Except as set forth in Section 3.03 of the Disclosure Schedule, there
are no options, warrants or rights of conversion or other rights, agreements,
arrangements or commitments obligating any of the Business Subsidiaries to issue
or sell any of its Equity Shares or securities convertible into or exchangeable
for its Equity Shares. The Company owns of record and beneficially the Equity
Interests, free and clear of all Liens, except any Liens arising out of, under
or in connection with this Agreement. Except as set forth in Section 3.03 of the
Disclosure Schedule, there are no options or warrants or other rights,
agreements, arrangements or commitments obligating the Company to sell any of
the Equity Interests. Except as set forth in Section 3.03 of the Disclosure
Schedule, there are no voting trusts, stockholder agreements, proxies or other
agreements in effect with respect to the voting or transfer of the Equity Shares
(including the Equity Interests) of any of the Business Subsidiaries. The
Company has the right, authority and power to sell, assign and transfer the
Equity Interests to the Acquiror.

Section 3.04. No Conflict. Provided that all consents, approvals, authorizations
and other actions described in Section 3.05 have been obtained or taken, except
as set forth in Section 3.04 of the Disclosure Schedule and except as may result
from any facts or circumstances relating to the Acquiror or its Affiliates, the
execution, delivery and performance by the Company of the Transaction Agreements
and the consummation by the Company of the transactions contemplated by the
Transaction Agreements do not and will not (a) violate or conflict with the
organizational documents of the Company or the Business Subsidiaries,
(b) conflict with or violate any Law or Governmental Order applicable to the
Company or the Business Subsidiaries or the Transferred Assets, or (c) result in
any breach of, or constitute a default (or event which, with the giving of
notice or lapse of time, or both, would become a default) under, or give to any
Person any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of any Lien on any of the Assets or Transferred Assets
pursuant to, any Contract, except, in the case of clauses (b) and (c), for any
such conflicts, violations, breaches, defaults, rights or Liens as have not had
or would not reasonably be expected to have a Material Adverse Effect (but
without giving effect to clause (b) of the definition of “Material Adverse
Effect”) or would not materially impair or delay the ability of the Company to
consummate the transactions contemplated by, or to perform its obligations
under, the Transaction Agreements.

Section 3.05. Consents and Approvals. The execution and delivery by the Company
of the Transaction Agreements do not, and the performance by the Company of, and
the consummation by the Company of the transactions contemplated by, the
Transaction Agreements will not, require any material consent, approval,
authorization or other action by, or any material filing with or notification
to, any Governmental Authority, except (a) in connection or in compliance with
the notification and waiting period requirements of the HSR Act and applicable
filings or approvals under non-U.S. antitrust and competition laws (including
the Competition Act and EC Merger Regulation), (b) where the failure to obtain
such consent, approval, authorization or action or to make such filing or
notification would not prevent or delay the consummation by the Company of the
transactions contemplated by, or the performance by the Company of any of its
material obligations under, the Transaction Agreements, (c) as may be necessary
as a result of any facts or circumstances relating to the Acquiror or its
Affiliates or (d) as set forth in Section 3.05 of the Disclosure Schedule.

Section 3.06. Financial Information; Absence of Undisclosed Liabilities(a) .

(a)   Section 3.06(a) of the Disclosure Schedule sets forth (i) the audited
consolidated pro forma balance sheet of the Business at December 31, 2005 and
the related audited consolidated statements of income, cash flows and
shareowners’ equity and comprehensive income of the Business for the year ended
December 31, 2005 (the “Financial Statements”) and (ii) the unaudited
consolidated balance sheet of the Business as at June 30, 2006 (the “Reference
Balance Sheet”) together with the unaudited consolidated pro forma statements of
income of the Business for the six-month period ended June 30, 2006 (the
“Interim Financial Statements”). Each of the Financial Statements and the
Interim Financial Statements (i)  have been prepared from the books and records
of the Business, (ii) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto) and (iii) fairly present, in all material respects, the
financial condition, results of operations and cash flows, as appropriate, of
the Business as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein and subject, in the case of
the Interim Financial Statements, to the absence of statements of cash flows and
shareowners’ equity and the footnotes and to normal year-end adjustments.

(b) There are no liabilities or obligations of the Business of any nature
(whether accrued, absolute, contingent or otherwise) other than: (i) as set
forth in Section 3.06(b) of the Disclosure Schedule or in any of the Financial
Statements, (ii) liabilities and obligations under Contracts and liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since December 31, 2005, (iii) liabilities and obligations of the type
which would not be required to be set forth on a consolidated balance sheet of
the Business prepared in accordance with the Transaction Accounting Principles,
and (iv) liabilities and obligations which do not have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.07. Absence of Certain Changes or Events. Except as set forth in
Section 3.07 of the Disclosure Schedule or as contemplated by this Agreement,
from December 31, 2005, (a) the Company and the Business Subsidiaries have
conducted the Business in the ordinary course consistent with past practice and
(b) there has not occurred any event that has had a Material Adverse Effect or
that would reasonably be expected to materially impair or delay the ability of
the Company to consummate the transactions contemplated by, or to perform its
obligations under, the Transaction Agreements.

Section 3.08. Absence of Litigation. Except as set forth in Section 3.08 of the
Disclosure Schedule, as of the date of this Agreement there are no Actions
pending or, to the Knowledge of the Company, threatened against the Company or
the Business Subsidiaries that have had, or would reasonably be expected to
have, a Material Adverse Effect or that would reasonably be expected to
materially impair or delay the ability of the Company to consummate the
transactions contemplated by, or perform its obligations under, the Transaction
Agreements.

Section 3.09. Compliance with Laws. Excluding Environmental Laws and
Governmental Orders arising under Environmental Laws (which are covered in
Section 3.13) or employment Laws (which are covered in Section 3.15), none of
the Company or the Business Subsidiaries is in violation of any Laws or
Governmental Orders applicable to the conduct of the Business by it or by which
any Asset or Transferred Asset is bound or affected, except for violations the
existence of which has not had, or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or would not
reasonably be expected to materially impair or delay the ability of the Company
to consummate the transactions contemplated by, or to perform its obligations
under, the Transaction Agreements.

Section 3.10. Governmental Licenses and Permits(a) . (a) Excluding Environmental
Permits (which are covered in Section 3.13), the Company and the Business
Subsidiaries hold all governmental qualifications, registrations, filings,
privileges, franchises, licenses, permits, approvals or authorizations that are
material to the operation of the Business as conducted on the date of this
Agreement (collectively, “Material Permits”).

(b) Except as set forth in Section 3.10(b) of the Disclosure Schedule and
excluding Environmental Permits (which are covered in Section 3.13), neither the
Company nor the Business Subsidiaries are in material default or material
violation of any of the Material Permits.

Section 3.11. Title to the Assets; Sufficiency of Assets(a) . (a) Except as set
forth in Section 3.11(a) of the Disclosure Schedule and except for Permitted
Liens or Liens created by or through the Acquiror or any of its Affiliates, the
Assets and Transferred Assets are owned, leased or licensed by or otherwise made
available to the Company or the Business Subsidiaries, as the case may be, free
and clear of all Liens.

(b) The Assets and the Transferred Assets, together with the Affiliate
Transactions (other than those services to be provided under the Transition
Services Agreement) and the services to be provided under the Transition
Services Agreement, constitute all of the assets, properties and rights
necessary for the conduct and operation of the Business, in all material
respects, as currently conducted; provided, however, that nothing in this
Section 3.11(b) shall be deemed to constitute a representation or warranty as to
the adequacy of the amounts of cash or working capital, financing (or the
availability to the Business of the same).

Section 3.12. Intellectual Property(a) (a) Except as set forth in
Section 3.12(a) of the Disclosure Schedule, to the Knowledge of the Company, the
Company and the Business Subsidiaries own or have the right to use all material
Intellectual Property in use by them that is necessary to the operation of the
Business as conducted on the date of this Agreement.

(b) Except as set forth in Section 3.12(b) of the Disclosure Schedule, to the
Knowledge of the Company, no Person is engaging in any activity that infringes
in any material respect upon the Business Intellectual Property of the Company
or the Business Subsidiaries except for any such infringements that do not
materially impair the ability of the Company or the Business Subsidiaries to
operate the Business as conducted on the date of this Agreement.

(c) Except as set forth in Section 3.12(c) of the Disclosure Schedule, on the
date of this Agreement, (i) neither the Company nor the Business Subsidiaries
has received any written claim or notice from any Person that the Company or the
Business Subsidiaries is engaging in any activity that infringes in any material
respect upon or misappropriates any patent, trademark, service mark, copyright,
trade secret, or know-how of any Person and (ii) there are no infringement
suits, actions or proceedings pending or, to the Knowledge of the Company,
threatened against the Company or the Business Subsidiaries with respect to any
Business Intellectual Property used by them.

(d) Section 3.12(d) of the Disclosure Schedule sets forth a true and complete
list of all registered Business Copyrights, Business Trademarks and Business
Technology which are owned by the Company and the Business Subsidiaries.

Section 3.13. Environmental Matters(a) . Except as set forth in Section 3.13 of
the Disclosure Schedule: (i) neither the Company nor any of the Business
Subsidiaries owns or has ever owned any fee interest in any real property;
(ii) to the Knowledge of the Company, none of the Leased Real Property is
subject to any notice, request for information or order from or agreement with a
Governmental Authority or third party (a) respecting the release or threatened
release of a Hazardous Material into the environment, or (b) alleging any
violation of any Environmental Law; (iii) there has been no release, discharge
or disposal of a Hazardous Material on, at or under the Leased Real Properties
arising out of the conduct of the Business, which would reasonably be expected
to result in imposition of material liability to the Company or the Business
Subsidiaries pursuant to Environmental Law; (iv) to the Knowledge of the
Company, there has been no release of a Hazardous Material at or from any real
property to which either the Company or any of the Business Subsidiaries has
sent Hazardous Material for disposal which would reasonably be expected to
result in imposition of material liability to the Company or the Business
Subsidiaries pursuant to Environmental Law; (v) there are no underground storage
tanks, active or abandoned, at any Leased Real Property which the Company or any
of the Business Subsidiaries is required to investigate, retrofit, abate,
remediate, or remove (vi) neither the Company nor any of the Business
Subsidiaries has been subject to any claim or litigation (x) that remains
unresolved or (y) that has otherwise been resolved after the Company was
acquired by GE, in each case arising out of alleged exposure to asbestos or
asbestos-containing material; or has ever manufactured, produced, repaired,
installed, sold, conveyed, or otherwise put into the stream of commerce any
product, manufactured part, good, merchandise, component, or other item composed
of or containing asbestos; (vii) to the Knowledge of the Company, none of the
Leased Real Properties is subject to any Lien in favor of any Governmental
Authority for (a) material liability under any Environmental Laws or
(b) material costs incurred by a Governmental Authority in response to a release
or threatened release of a Hazardous Material into the environment; (viii) there
are no judicial or administrative proceedings ongoing, pending or, to the
Knowledge of the Company, threatened against or involving any of the Company,
the Business Subsidiaries or, to the Knowledge of the Company, the Leased Real
Property alleging the failure of the Company or the Business Subsidiaries to
comply with any Environmental Law; (ix) the Company and the Business
Subsidiaries have operated and are operating the Business in compliance in all
material respects with applicable Environmental Law including, without
limitation, obtaining and maintaining all material Environmental Permits that
are necessary to the operation of the Business; (x) the Company has made
available to Acquiror all material environmental documents, studies and reports
(including, without limitation, Phase I and Phase II investigation reports)
within the custody or control of the Company relating to the Leased Real
Property or to any material liability of the Company or the Business
Subsidiaries under Environmental Law; and (xi) the Business Subsidiaries are in
material compliance with all relevant requirements in the RoHs Directive and the
WEEE Directive (in both cases as implemented by national legislation in the
European Economic Area).

Section 3.14. Material Contracts(a) . (a) Section 3.14(a) of the Disclosure
Schedule lists each of the Material Contracts.

(b) Except as set forth in Section 3.14(b) of the Disclosure Schedule, each
Material Contract is in full force and effect and is a legal, valid and binding
obligation of one of the Company or a Business Subsidiary, as the case may be,
and, to the Knowledge of the Company, each other party to such Material
Contract, and is enforceable against one of the Company or a Business
Subsidiary, as the case may be, and, to the Knowledge of the Company, each such
other party in accordance with its terms (except in each case as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally, including the effect of statutory and other laws regarding
fraudulent conveyances and preferential transfers, and subject to the
limitations imposed by general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity), and none of
the Company or the Business Subsidiaries or, to the Knowledge of the Company,
any other party to a Material Contract is in material default or material breach
or has failed to perform any material obligation under a Material Contract, and,
to the Knowledge of the Company, there does not exist any event, condition or
omission that would constitute such a material breach or material default
(whether by lapse of time or notice or both).

Section 3.15. Employment and Employee Benefits Matters. Each representation in
each subsection of this Section 3.15 is qualified, and an exception to such
representation is hereby made, to the extent of any matters set forth in the
corresponding subsections of Section 3.15 of the Disclosure Schedule.

(a) All employee benefit plans (within the meaning of Section 3(3) of ERISA) and
all bonus or other incentive compensation, stock option, stock purchase,
restricted stock, deferred compensation, retiree health or life insurance,
supplemental retirement, severance, vacation, educational assistance and other
employee benefit plans, programs or arrangements sponsored by GE or the Company
or one of the Business Subsidiaries and as to which GE or its Affiliates has any
obligation or liability for the benefit of any current employee of the Business
(“Business Employee”), other than the Business Employees listed on
Section 3.15(a) of the Disclosure Schedule, are referred to herein as “Employee
Plans”. The Employee Plans sponsored solely by the Company or one of the
Business Subsidiaries are referred to as “Subsidiary Plans”, and the Employee
Plans sponsored by GE and its Affiliates (excluding the Company and the Business
Subsidiaries) are referred to as “Parent Plans”. In relation to the United
Kingdom, other than the GE Pension Plan, the Company does not and each of the
Business Subsidiaries do not have any obligation or commitment to pay, provide
or contribute towards any “Retirement Benefits” (which has the meaning given to
it in section 255(5) of the Pensions Act 2004) for or in respect of any current
Business Employee or former employee.

(b) Section 3.15(b) of the Disclosure Schedule sets forth a list of all Employee
Plans for the benefit of Business Employees employed in the United States (“U.S.
Employee Plans”) and separately identifies (i) the U.S. Employee Plans that are
sponsored solely by the Company or one of the Business Subsidiaries (“U.S.
Subsidiary Plans”) and (ii) the U.S. Employee Plans that are sponsored, in whole
or in part, by GE and its Affiliates other than the Company or one of the
Business Subsidiaries (“U.S. Parent Plans”).

(c) Section 3.15(c) of the Disclosure Schedule sets forth a list of all
individual employment, retention, termination, severance or other similar
agreements with any Business Employee who is within the Executive Band or Senior
Professional Band (based upon the Company’s and its Affiliates internal books
and records) (such agreements are hereinafter referred to as the “Executive
Agreements”). Section 3.15(c) of the Disclosure Schedule sets forth a list of
all standard forms of employment agreements used in each jurisdiction in which
Business Employees are employed (such agreements, “Form Employment Agreements”).

(d) The Company has previously made available to Acquiror (i) a true and
complete copy of each U.S. Employee Plan and Employee Plan that is a defined
benefit pension plan, (ii) a complete copy of each Executive Agreement and each
Form Employment Agreement and (iii) a summary of all material Employee Plans for
the benefit of Business Employees employed outside of the United States
(“Foreign Benefit Plans”). Within 30 days after the date hereof, the Company
shall provide Acquiror with true and complete copies of each other Foreign
Benefit Plan and make available all other individual employment agreements.

(e) None of the U.S. Subsidiary Plans is a multiemployer plan (within the
meaning of Section 3(37) of ERISA). No U.S. Subsidiary Plan provides
post-employment welfare benefits except to the extent required by COBRA.

(f) Each U.S. Subsidiary Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS that it
is so qualified, and each related trust that is intended to be exempt from
federal income Tax pursuant to Section 501(a) of the Code has received a
determination letter from the IRS that it is so exempt, and no fact or event has
occurred since the date of such determination letter that would reasonably be
expected to adversely affect such qualification or exemption, as the case may
be.

(g) With respect to each U.S. Subsidiary Plan, none of the Company nor any of
the Business Subsidiaries is currently liable for any material Tax arising under
Section 4971, 4972, 4975, 4979, 4980 or 4980B of the Code, and no fact or event
exists that could give rise to any such material Tax liability. None of the
Company nor any of the Business Subsidiaries has incurred any material
outstanding liability under or arising out of Title IV of ERISA, and no fact or
event exists that would reasonably be expected to result in such a liability
with respect to any U.S. Subsidiary Plan. None of the Company nor any of the
Business Subsidiaries is required to post any security under Section 307 of
ERISA or Section 401(a) (29) of the Code with respect to any U.S. Subsidiary
Plan, and no fact or event exists that would reasonably be expected to give rise
to any such Lien or requirement to post any such security.

(h) Each U.S. Subsidiary Plan is now and has been operated in accordance in all
material respects with its terms and the requirements of all applicable Laws,
including, in the case of U.S. Employee Plans, ERISA and the Code.

(i) None of the Company nor any of the Business Subsidiaries is a party to any
collective bargaining, works council or other similar employee representative
agreements covering Business Employees.

(j) There are no (i) strikes, work stoppages, work slowdowns or lockouts pending
or, to the Knowledge of the Company, threatened against or involving the
Business Employees, or (ii) unfair labor practice charges, claims, grievances or
complaints pending or, to the Knowledge of the Company, threatened by or on
behalf of any Business Employee, except as would not reasonably be expected to
have a Material Adverse Effect.

(k) The execution of this Agreement and the consummation of the transactions
contemplated hereunder will not entitle any employee, officer or director of any
Business Subsidiary to severance pay, accelerate the time of payment or vesting
of any payment or funding of compensation or benefits, or increase the amount
payable under any Employee Benefit Plan.

(l) There are no Relevant Employees who are wholly or mainly assigned to the
Business in any member state of the European Union other than the employees of
the International Subsidiaries.

(m) No Business Employee in any member state of the European Union has
transferred to the Company or the Business Subsidiaries pursuant to the local
laws (if any) that operate to implement the Acquired Rights Directive
77/187/EEC.

(n) The Company and each of the Business Subsidiaries are in compliance with all
applicable Laws respecting employment and employment practices, including Laws
respecting terms and conditions of employment, health and safety, wages and
hours, child labor, immigration, employment discrimination, disability rights,
equal opportunity, affirmative action, and employee leaves, except as would not
reasonably be expected to have a Material Adverse Effect.

Section 3.16. Brokers. Except for Taylor Companies, Inc. (“GE’s Banker”), no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company or the
Business Subsidiaries. The Company is solely responsible for the fees and
expenses of GE’s Banker.

Section 3.17. Insurance. Section 3.17 of the Disclosure Schedule sets forth a
true and complete list of all current property and liability insurance programs
relating to the Transferred Assets, the Business Subsidiaries and the Business,
other than those credit insurance programs maintained in connection with the
operation of the Business.

Section 3.18. Taxes. Except as set forth in Section 3.18 of the Disclosure
Schedule or as would not have a Material Adverse Effect:

(a) the Business Subsidiaries and the Company with respect to the Transferred
Assets have prepared and timely filed with the appropriate Governmental
Authorities all Tax Returns required to be filed through the date of this
Agreement, taking into account any extension of time to file granted to or
obtained on behalf of the Business Subsidiaries or the Company and all such Tax
Returns are true, correct and complete in all material respects;

(b) the Business Subsidiaries and the Company with respect to the Transferred
Assets have timely paid all Taxes due as of the date hereof; the Business
Subsidiaries and the Company with respect to the Transferred Assets have made
adequate provision for any Taxes attributable to any taxable period (or portion
thereof) of the Business Subsidiaries or the Transferred Assets, respectively,
ending on or prior to the date of this Agreement that are not yet due;

(c) as of the date hereof, any deficiencies, assessments or other claims
asserted in writing against the Business Subsidiaries or the Company with
respect to the Transferred Assets by any Governmental Authority have been paid
or appropriately reserved against or settled and, to the Knowledge of the
Company as of the date hereof, no deficiency, assessment or other claim is
otherwise pending against the Business Subsidiaries or the Company with respect
to the Transferred Assets;

(d) as of the date hereof (i) neither the Business Subsidiaries nor the Company
with respect to the Transferred Assets is under examination or audit by any
Governmental Authority, and, (ii) to the Knowledge of the Company as of the date
hereof, no written communication of intention to commence such examination,
audit or other proceeding has been made with respect to the Business
Subsidiaries or the Company with respect to the Transferred Assets;

(e) no waiver of any statute of limitations with respect to any Tax and no
extension of the period for assessment or collection of any Tax is in effect
with respect to the Business Subsidiaries or the Transferred Assets and as of
the date hereof no written request for any such waiver or extension is pending;

(f) all Tax sharing or Tax allocation agreements or arrangements, if any,
relating to the Business Subsidiaries (other than this Agreement) will terminate
on or before the Effective Time and none of the Business Subsidiaries will have
any liability thereunder on or after the Effective Time;

(g) as of the date hereof, no claim has been made in writing by any Governmental
Authority in a jurisdiction where any of the Business Subsidiaries or the
Company with respect to the Transferred Assets does not file Tax Returns with
respect to a particular Tax that is or may be subject to taxation in such
jurisdiction;

(h) as of the date hereof, the Business Subsidiaries and the Company with
respect to the Transferred Assets have complied with all applicable Laws
relating to the payment and withholding of Taxes in connection with amounts
owing to any employee, independent contractor, creditor, stockholder or other
similar third party and have duly and timely withheld and paid over to the
appropriate Governmental Authority all amounts required to be so withheld and
paid over for all periods under all applicable Laws;

(i) neither the Business Subsidiaries nor the Company with respect to the
Transferred Assets has ever participated in any reportable transaction within
the meaning of Treasury Regulations Section 1.6011-4(b);

(j) none of the Business Subsidiaries (other than Access Graphics Ltd.) is
treated as a “disregarded entity” entity under Treasury Regulations
Section 301.7701-2 for U.S. federal income tax purposes, and each Business
Subsidiary (other than Access Graphics Ltd.) is treated as a controlled foreign
corporation for U.S. federal income tax purposes; and

(k) no payment to any individual made in connection with the transactions
contemplated by this Agreement could constitute an “excess parachute payment”,
in each case, within the meaning of Section 280G of the Code.

Section 3.19. Leased Real Property. Section 3.19 of the Disclosure Schedule sets
forth a list of the lease agreements for each parcel of Leased Real Property.
One of the Company or a Business Subsidiary has a valid leasehold estate in all
Leased Real Property, free and clear of all Liens, other than Permitted Liens.
All leases in respect of the Leased Real Property are in full force and effect,
the Company has not received any written notice of a breach of default
thereunder, and to the Knowledge of the Company, no event has occurred that,
with notice or lapse of time or both, would constitute a breach or default
thereunder, except, in each case, for any such breaches or defaults that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.20. Transaction with Affiliates(a) . Except as set forth in
Section 3.20 of the Disclosure Schedule, there is no Contract or arrangement
between the Company or any Business Subsidiary, on the one hand, and any
Affiliate of the Company (other than any Business Subsidiaries), on the other
hand, that is material to the ownership or operation of the Business (the
Contracts and arrangements set forth in such Section 3.20 of the Disclosure
Schedule are referred to as the “Affiliate Transactions”).

Section 3.21. Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE III, NEITHER THE COMPANY NOR ANY OTHER PERSON MAKES
ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO THE
COMPANY, THE BUSINESS SUBSIDIARIES, THE BUSINESS OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND THE COMPANY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY THE COMPANY OR ANY OF ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES. EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III, THE
COMPANY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO ACQUIROR OR ITS AFFILIATES
OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION, OR ADVICE
THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ACQUIROR BY ANY DIRECTOR, OFFICER,
EMPLOYEE, AGENT, CONSULTANT, OR REPRESENTATIVE OF THE COMPANY OR ANY OF ITS
AFFILIATES).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

The Acquiror represents and warrants to the Company as follows:

Section 4.01. Incorporation and Authority of the Acquiror. The Acquiror is a
corporation or other organization duly incorporated or organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization and has all necessary corporate power to enter
into the Transaction Agreements and to consummate the transactions contemplated
by, and to carry out its obligations under, the Transaction Agreements. The
execution and delivery of the Transaction Agreements by the Acquiror, the
consummation by the Acquiror of the transactions contemplated by, and the
performance by the Acquiror of its obligations under the Transaction Agreements,
have been duly authorized by all requisite corporate action on the part of the
Acquiror. This Agreement has been, and upon execution and delivery thereof, the
other Ancillary Agreements will be, duly executed and delivered by the Acquiror,
and (assuming due authorization, execution and delivery by the Company) this
Agreement constitutes, and upon execution and delivery thereof, the other
Ancillary Agreements will constitute, legal, valid and binding obligations of
the Acquiror enforceable against the Acquiror in accordance with their terms,
subject to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or similar laws relating to or affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 4.02. Qualification of the Acquiror. The Acquiror has all necessary
corporate or other appropriate power and authority to operate its business as
now conducted. The Acquiror is duly qualified as a foreign corporation or other
organization to do business and, to the extent legally applicable, is in good
standing in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary, except for jurisdictions where the failure to be so qualified or in
good standing would not materially impair or delay the ability of the Acquiror
to consummate the transactions contemplated by, or perform its obligations
under, the Transaction Agreements.

Section 4.03. No Conflict. Provided that all consents, approvals, authorizations
and other actions described in Section 4.04 have been obtained or taken, except
as otherwise provided in this Article IV and except as may result from any facts
or circumstances relating to the Company or the Business Subsidiaries, the
execution, delivery and performance by the Acquiror of, and the consummation by
the Acquiror of the transactions contemplated by, the Transaction Agreements do
not and will not (a) violate or conflict with the Certificate of Incorporation
or Bylaws or similar organizational documents of the Acquiror, (b) conflict with
or violate any Law or Governmental Order applicable to the Acquiror or
(c) result in any breach of, or constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under, or
give to any Person any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any of the assets or
properties of the Acquiror pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other material
instrument to which the Acquiror or any of its Subsidiaries is a party or by
which any of such assets or properties is bound or affected, except, in the case
of clauses (b) and (c), any such conflicts, violations, breaches, defaults,
rights or Liens as would not materially impair or delay the ability of the
Acquiror to consummate the transactions contemplated by, or perform its
obligations under, the Transaction Agreements.

Section 4.04. Consents and Approvals. The execution and delivery by the Acquiror
of the Transaction Agreements do not, and the performance by the Acquiror of,
and the consummation by the Acquiror of the transactions contemplated by, the
Transaction Agreements will not, require any material consent, approval,
authorization or other action by, or any material filing with or notification
to, any Governmental Authority, except (a) in connection or in compliance with
the notification and waiting period requirements of the HSR Act and applicable
filings or approvals under non-U.S. antitrust and competition laws (including
the Competition Act and EC Merger Regulation), (b) where the failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not prevent or delay the Acquiror from consummating the
transactions contemplated by or performing any of its material obligations under
the Transaction Agreements or (c) as may be necessary as a result of any facts
or circumstances relating to the Company or its Affiliates.

Section 4.05. Absence of Litigation; Compliance with Laws(a) . (a) No Action is
pending or, to the best knowledge of the Acquiror, threatened that seeks to, or
would reasonably be expected to, materially impair or delay the ability of the
Acquiror to consummate the transactions contemplated by, or to perform its
obligations under, the Transaction Agreements.

(b) The Acquiror is not in violation of any Laws or Governmental Orders
applicable to it or by which any of its material assets is bound or affected,
except for violations the existence of which would not reasonably be expected to
materially impair or delay the ability of the Acquiror to consummate the
transactions contemplated by, or to perform its obligations under, the
Transaction Agreements.

Section 4.06. Securities Matters. The Equity Interests are being acquired by the
Acquiror for its own account and without a view to the public distribution or
sale of the Equity Interests or any interest in them. The Acquiror has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Equity
Interests, and the Acquiror is capable of bearing the economic risks of such
investment, including a complete loss of its investment in the Equity Interests.
The Acquiror understands and agrees that it may not sell or dispose of any of
the Equity Interests other than pursuant to a registered offering in compliance
with, or in a transaction exempt from, the registration requirements of the
applicable securities Laws.

Section 4.07. Financial Ability. The Acquiror has, and will have at the Closing,
the financial ability to consummate the transactions contemplated by the
Transaction Agreements and has made available to the Company evidence thereof.

Section 4.08. Investigation. The Acquiror acknowledges and agrees that it
(i) has made its own inquiry and investigation into, and, based thereon, has
formed an independent judgment concerning, the Transferred Assets, the Assumed
Liabilities, the Business Subsidiaries and the Business and (ii) has been
furnished with or given adequate access to such information about the
Transferred Assets, the Assumed Liabilities, the Business Subsidiaries, and the
Business as it has requested. The Acquiror further acknowledges and agrees that
the only representations, warranties, covenants and agreements made by the
Company are the representations, warranties, covenants, and agreements made in
this Agreement and the Ancillary Agreements and except as expressly set forth in
this Agreement, the Company makes no express or implied representation or
warranty with respect to the Business, the Transferred Assets, the Assumed
Liabilities, the Business Subsidiaries or otherwise or with respect to any other
information provided by the Company or its Affiliates or Representatives
including as to (a) merchantability or fitness for any particular use, (b) the
operation of the Business by the Acquiror after the Effective Time in any
manner, or (c) the probable success or profitability of the ownership, use or
operation of the Business by the Acquiror after the Effective Time. The Acquiror
has not relied upon any representations or other information made or supplied by
or on behalf of the Company or by any Affiliate or Representative of the
Company, including any information provided in the Confidential Information
Memorandum and other presentation materials provided by GE’s Banker, other than
the express representations and warranties set forth herein.

Section 4.09. Brokers. Except for Banc of America Securities LLC (the
“Acquiror’s Banker”), no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Acquiror. The Acquiror is solely responsible for the fees and
expenses of the Acquiror’s Banker.

ARTICLE V.

ADDITIONAL AGREEMENTS

Section 5.01. Conduct of Business Prior to the Closing. Except as otherwise
contemplated by or necessary to effectuate the Transaction Agreements and except
for matters identified in Schedule 5.01, from the date of this Agreement through
the Closing, unless the Acquiror otherwise consents in advance, the Company
will, and will cause the Business Subsidiaries to, (a) conduct the Business in
the ordinary course consistent with past practice, (b) use commercially
reasonable efforts to preserve intact their business organizations, to keep
available the services of executive officers and key employees of the Business
and to preserve the current significant business relationships with the
customers of the Business and (c) not do any of the following:

(i) grant any Lien (other than granting or suffering to exist a Permitted Lien)
on any material Asset or Transferred Asset (whether tangible or intangible);

(ii) either (A) acquire (by merger, consolidation, acquisition of stock or
assets or otherwise) any corporation, partnership or other business organization
or division or (B) acquire any assets with a value in excess of $500,000
(individually or in the aggregate) or otherwise make any capital expenditures in
excess of $500,000 (individually or in the aggregate), other than (x) capital
expenditures reflected in the capital budget of the Business attached as
Section 5.01(i) of the Disclosure Schedule or (y) in the ordinary course of
business;

(iii) with respect to the Business, incur any Debt (other than intercompany Debt
to be cancelled and terminated effective as of any time at or prior to the
Effective Time), issue any Debt securities or assume, grant, guarantee or
endorse, or otherwise as an accommodation become responsible for, the
obligations of any Person, or make any loans or advances (other than
intercompany Debt to be cancelled and terminated effective as of any time at or
prior to the Effective Time or loans or advances in the ordinary course of
business) for individual amounts in excess of $500,000 or in the aggregate in
excess of $1.5 million;

(iv) issue or sell any additional shares of, or other equity interests in, the
Business Subsidiaries, or securities convertible into or exchangeable for such
shares or equity interests, or issue or grant any options, warrants, calls,
subscription rights or other rights of any kind to acquire additional shares,
such other equity interests or such securities;

(v) sell, transfer, lease, sublease or otherwise dispose of any Assets or
Transferred Assets (other than the GTSI Receivables), or any interest therein,
having a value in excess of $500,000 (in the aggregate) other than dispositions
of inventory and obsolete assets in the ordinary course of business consistent
with past practice;

(vi) in any material respect, (A) grant any increase, or announce any increase,
in the wages, salaries, compensation, bonuses, incentives, pension or other
benefits payable to any Relevant Employee or any employee of the Business
Subsidiaries, including any increase or change pursuant to any Employee Plan or
(B) establish or increase or promise to increase any benefits under any Employee
Plan, in either case of (A) or (B) above except as required by Law or any
contract set forth in Section 5.01(vi) of the Disclosure Schedule or involving
ordinary increases consistent with the past practice of the Business, including
any changes to pension or other benefits that are applicable to the employees of
the Business and GE generally;

(vii) make any change in any method of accounting or accounting practice or
policy used by the Business in the preparation of its financial statements,
other than such changes as are consistent with the Transaction Accounting
Principles or changes required by GAAP;

(viii) except with respect to the GTSI Receivables (which shall not be subject
to this Section 5.01(viii)), in any material respect, accelerate the collection
of or discount any receivables, delay the payment of liabilities or defer any
expenses that, in either case, would become Assumed Liabilities, or reduce
inventories in connection with the Business, except in the ordinary course of
business consistent with past practice;

(ix) make, revoke or change any material Tax election, adopt or change any Tax
accounting method or period, file any amended Tax Return, incur any material Tax
liability other than in the ordinary course of business, enter into any closing
agreement or settle or compromise any material Tax assessment or claim or
consent to the extension or waiver of the statute of limitations period
applicable to any Tax assessment or claim, in each case, of the Business
Subsidiaries; or

(x) enter into any legally binding commitment with respect to any of the
foregoing.

Section 5.02. Access to Information(a) . (a) From the date of this Agreement
until the Closing Date, upon reasonable prior notice, and except as determined
in good faith to be appropriate to ensure compliance with any applicable Laws
and subject to any applicable privileges (including the attorney-client
privilege) and contractual confidentiality obligations, the Company shall, and
shall cause the Business Subsidiaries to and each such Persons’ respective
Representatives to (i) afford the Representatives of the Acquiror reasonable
access, during normal business hours, to the offices, properties, books and
records of the Business and (ii) furnish to the Representatives of the Acquiror
such additional financial and operating data and other information regarding the
Business as the Acquiror may from time to time reasonably request; provided,
however, that such investigation shall not unreasonably interfere with any of
the businesses or operations of the Company, the Business Subsidiaries or any of
their Affiliates; and provided, further, that the Company’s Accountants, the
Business Subsidiaries or any of their Affiliates shall not be obliged to make
any work papers available to any Person unless and until such Person has signed
a customary confidentiality agreement relating to such access to work papers or
data in form and substance reasonably acceptable to such auditors or
accountants. If so requested by the Company, the Acquiror shall enter into a
customary joint defense agreement with the Company and the Business Subsidiaries
with respect to any information to be provided to the Acquiror pursuant to this
Section 5.02(a). Without limiting the foregoing, any environmental investigation
undertaken by the Acquiror shall not include invasive sampling of any properties
or other assets of the Business, including without limitation, soil or
groundwater on any property affiliated with the Business.

(b) In addition to the provisions of Section 5.03, from and after the Closing
Date and for a period of seven years, in connection with the preparation of Tax
Returns or in connection with any Tax, regulatory or accounting investigation,
inquiry or review or any pending or threatened third party Action or injury that
is related to the ownership of the Transferred Assets or the operation of the
Business prior to the Closing, upon reasonable prior notice, and except as
determined in good faith to be appropriate to ensure compliance with any
applicable Laws and subject to any applicable privileges (including the
attorney-client privilege) and contractual confidentiality obligations, the
Acquiror shall, and shall cause the Business Subsidiaries and its
Representatives to, (i) afford the Representatives of the Company and its
Affiliates reasonable access, during normal business hours, to the offices,
properties, books and records of the Acquiror and the Business Subsidiaries in
respect of the Business Subsidiaries, the Business, the Transferred Assets and
the Excluded Liabilities, (ii) furnish to the Representatives of the Company and
its Affiliates such additional financial and other information regarding the
Business Subsidiaries, the Business, the Transferred Assets and the Excluded
Liabilities as the Company or its Representatives may from time to time
reasonably request and (iii) make available to the Representatives of the
Company and its Affiliates the employees of the Acquiror and the Business
Subsidiaries in respect of the Business Subsidiaries, the Business, the
Transferred Assets and the Excluded Liabilities whose assistance, expertise,
testimony, notes and recollections or presence is necessary to assist the
Company in connection with the Company’s inquiries for any of the purposes
referred to above, including the presence of such persons as witnesses in
hearings or trials for such purposes; provided, however, that such investigation
shall not unreasonably interfere with the business or operations of the Acquiror
or any of its Affiliates; and provided, further, that the external auditors and
accountants of the Acquiror or its Affiliates shall not be obligated to make any
work papers and data available to any Person unless and until such Person has
signed a customary confidentiality agreement relating to such access to work
papers in form and substance reasonably acceptable to such auditors or
accountants. If so requested by the Acquiror, the Company shall enter into a
customary joint defense agreement with the Acquiror and its Affiliates with
respect to any information to be provided to the Company pursuant to this
Section 5.02(b).

(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required, prior to the Closing, to disclose, or cause the
disclosure of, to the Acquiror or its Affiliates or Representatives (or provide
access to any offices, properties, books or records of the Company or any of its
Affiliates that could result in the disclosure to such Persons or others of) any
confidential information relating to trade secrets, proprietary know-how,
processes, trademark, trade name, service mark or copyright applications or
product development, or pricing and marketing plans, nor shall the Company be
required to permit or cause others to permit the Acquiror or its Affiliates or
Representatives to have access to or to copy or remove from the offices or
properties of the Company or any of its Affiliates any documents, data, drawings
or other materials that might reveal any such confidential information.

Section 5.03. Preservation of Books and Records. The Company and its Affiliates
shall have the right to retain copies of all books and records of the Business
relating to periods ending on or prior to the Closing Date. The Acquiror agrees
that it shall preserve and keep, or cause to be preserved and kept, all original
books and records in respect of the Business in the possession of the Acquiror
or its Affiliates for the longer of any applicable statute of limitations and a
period of seven years from the Closing Date. During such seven-year or longer
period, Representatives of the Company shall, upon reasonable notice and for any
reasonable business purpose, have access during normal business hours to
examine, inspect and copy such books and records. During such seven-year or
longer period, the Acquiror shall provide the Company and its Representatives
with, or cause to be provided to the Company, such original books and records of
the Business as the Company shall reasonably request in connection with any
Action to which the Company or its Affiliates are parties or in connection with
the requirements of any Law applicable to the Company or its Affiliates. The
Company shall return such original books and records to the Acquiror or such
Affiliate as soon as such books and records are no longer needed in connection
with the circumstances described in the immediately preceding sentence. If so
requested by the Acquiror, the Company shall enter into a customary joint
defense agreement with the Acquiror or such Affiliate with respect to any
information to be provided to the Company pursuant to this Section.

Section 5.04. Confidentiality. The terms of the letter agreement dated June 30,
2006 (the “Confidentiality Agreement”) between the Acquiror and General Electric
Capital Corporation are incorporated into this Agreement by reference and shall
continue in full force and effect until the Closing, at which time the
confidentiality obligations under the Confidentiality Agreement shall terminate;
provided, however, that the Acquiror’s confidentiality obligations shall
terminate only in respect of that portion of the Evaluation Material (as defined
in the Confidentiality Agreement) exclusively relating to the Business that is
the subject of the transactions contemplated by this Agreement. If, for any
reason, the Closing does not occur, the Confidentiality Agreement shall
nonetheless continue in full force and effect.

Section 5.05. Regulatory and Other Authorizations; Consents(a) . (a) The
Acquiror and the Company shall use their commercially reasonable efforts to, as
promptly as practicable, obtain all authorizations, consents, orders and
approvals of all federal, state, local and non-U.S. regulatory bodies and
officials that may be or become necessary for its execution and delivery of, and
the performance of its obligations pursuant to, and the consummation of the
transactions contemplated by, the Transaction Agreements. The Company will
cooperate with the reasonable requests of the Acquiror in promptly seeking to
obtain all such authorizations, consents, orders and approvals. Neither the
Company nor the Acquiror shall take any action that they should be reasonably
aware would have the effect of delaying, impairing or impeding the receipt of
any required approvals.

(b) The Company and the Acquiror each agrees to make an appropriate filing of a
notification and report form pursuant to the HSR Act (and any similar Law in any
other relevant non-U.S. jurisdiction) with respect to the transactions
contemplated by this Agreement promptly after the date of this Agreement and to
supply promptly any additional information and documentary material that may be
requested pursuant to the HSR Act (or similar Law in any other relevant non-U.S.
jurisdiction). In addition, each party agrees to make promptly any filing that
may be required under any other antitrust or competition law or by any other
antitrust or competition authority, including an appropriate filing under the
Competition Act and EC Merger Regulation, and to supply promptly any additional
information and documentary material that may be required pursuant to the
antitrust or competition law or by the antitrust or competition authority. Each
party shall have sole responsibility for its respective filing fees associated
with the HSR filings, the Competition Act filings and any other similar filings
required in any other jurisdictions. For greater certainty, the parties confirm
that the Acquiror shall be responsible for the filing fee associated with the
filings under the Competition Act.

(c) Each of the Company and the Acquiror shall promptly notify one another of
any communication it receives from any Governmental Authority relating to the
matters that are the subject of this Agreement and permit the other party to
review in advance any proposed communication by such party to any Governmental
Authority and shall provide each other with copies of all correspondence,
filings or communications between such party or any of its Representatives, on
the one hand, and any Governmental Authority or members of its staff, on the
other hand, subject to Section 5.02(c). Neither the Company nor the Acquiror
shall agree to participate in any meeting or discussion with any Governmental
Authority in respect of any such filings, investigation or other inquiry unless
it consults with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate at such meeting. Subject to the Confidentiality Agreement and to
Section 5.02(c), the Company and the Acquiror will coordinate and cooperate
fully with each other in exchanging such information and providing such
assistance as the other party may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods
under the HSR Act (and any similar Law in any other relevant non-U.S.
jurisdiction) and approvals required under the antitrust or competition law in
any other relevant non-U.S. jurisdiction.

(d) Each of Acquiror and the Company shall use commercially reasonable efforts
to resolve such objections, if any, as may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement under
the HSR Act, the Competition Act and any similar Law in any other relevant
non-U.S. jurisdiction. If any Governmental Authority shall seek or threaten an
injunction or the enactment, entry, enforcement or promulgation of any statute,
rule, order or decree restraining or prohibiting the transactions contemplated
by this Agreement, the Acquiror shall, if necessary to prevent the taking of
such action or the enactment, entry, enforcement or promulgation of any such
statute, rule, order or decree, offer to accept an order to (i) divest such of
(A) the Assets or Transferred Assets, to the extent such divestitures would not
in the aggregate have a Material Adverse Effect, or (B) the assets and business
of the Acquiror and its Affiliates, to the extent such divestitures would not in
the aggregate have a material adverse effect on the Acquiror and its Affiliates
taken as a whole after giving effect to the transactions contemplated by this
Agreement, or (ii) hold separate such Assets, Transferred Assets or assets and
business pending such divestiture, in either case as may be necessary to
forestall or prevent any such action by any such Governmental Authority.

(e) The Company and the Acquiror agree to cooperate in obtaining any other
consents and approvals that may be required in connection with the transactions
contemplated by the Transaction Agreements; provided, however, that the Company
shall not be required to compensate (financially or otherwise) any third party,
commence or participate in litigation or offer or grant any accommodation
(financial or otherwise) to any third party to obtain any such consent or
approval.

Section 5.06. Insurance(a) . (a)   From and after the Closing Date, the Business
Subsidiaries shall cease to be insured by the Company’s or its Affiliates’
(other than the Business Subsidiaries’) insurance policies or by any of their
self-insured programs to the extent such insurance policies or programs cover
the Business Subsidiaries. With respect to events or circumstances relating to
the Transferred Assets, Assumed Liabilities, Relevant Employees or the Business
Subsidiaries that occurred or existed prior to the Closing Date that are covered
by occurrence-based third party liability insurance policies and any workers’
compensation insurance policies and/or comparable workers’ compensation
self-insurance programs sponsored by the Company and/or its Affiliates and that
apply to the locations at which the Business operates, the Acquiror may make
claims under such policies and programs; provided, however that (i) after making
any such claims, the Acquiror agrees that it shall reimburse the Company for any
and all costs incurred by the Company and its Affiliates (including any
retroactive or prospective premium adjustments associated with such coverage)
that the Company can reasonably demonstrate resulted from the Acquiror’s making
of such claims; and (ii) neither the Acquiror nor any of its Affiliates shall
make any such claims if, and to the extent that, such claims are covered by
insurance policies sponsored by the Acquiror and/or its Affiliates (including,
after the Effective Time, the Business Subsidiaries). As of the first
anniversary of this Agreement, the Acquiror shall no longer have access to such
occurrence-based third party liability insurance policies of the Company or its
Affiliates (other than the Business Subsidiaries) or to such workers’
compensation insurance policies and/or comparable workers’ compensation
self-insurance programs that apply to the locations at which the Business
operates and the Acquiror shall assume full responsibility for, and release the
Company and its Affiliates (other than the Business Subsidiaries) from, all
liability for claims, known or unknown, resulting from occurrences prior to the
Closing Date.

(b) With respect to any open claims against the Company’s or its Affiliate’s
insurance policies relating to the Transferred Assets, the Assumed Liabilities,
the Relevant Employees or the Business Subsidiaries prior to the Closing Date,
the expected proceeds of which are reflected on the final Adjusted Closing
Balance Sheet, the Company shall use its reasonable best efforts to pursue such
claims and obtain such expected proceeds, provided that the Acquiror complies
with the requirements specified in Section 5.06(a), provided further that if any
such proceeds reflected as an asset on the final Adjusted Closing Balance Sheet
is not claimed and obtained by the Company within nine months following the
delivery of the final Adjusted Closing Balance Sheet, the amount thereof shall
be promptly paid by the Company to Acquiror by wire transfer of immediately
available funds to such account as is designated by Acquiror; and provided,
further, that Acquiror shall promptly (and in any case, within two Business Days
of its receipt thereof) remit to the Company, by wire transfer of immediately
available funds to an account designated by the Company, the full amount of all
such proceeds received by it or any of its Affiliates (including the Business
Subsidiaries) after such nine-month period.

Section 5.07. Director and Officer Indemnification. For a period of six
(6) years after the Closing, Acquiror shall not, and shall not permit any
Business Subsidiary to, amend, repeal or modify any provision in such Business
Subsidiary’s certificate or articles of incorporation or bylaws (or other
organizational documents) relating to the exculpation or indemnification of any
officers and directors in respect of any period prior to the Closing Date
(unless required by law), it being the intent of the parties that the officers
and directors of the Business Subsidiaries shall continue to be entitled to such
exculpation and indemnification with respect to claims arising in respect of
periods prior to Closing to the full extent of the law.

Section 5.08. Company Guarantees. At or prior to the Closing, the Acquiror shall
arrange for substitute guarantees of the Acquiror to replace (i) the guarantees
entered into by or on behalf of the Company or any of its Affiliates (other than
the Business Subsidiaries) in connection with the Business that are set forth on
Schedule 5.08 (together, the “Company’s Guarantees”) that are outstanding as of
the date of this Agreement and (ii) any Company’s Guarantees entered into in the
ordinary course of business consistent with past practice on or after the date
of this Agreement and prior to the Closing. The Acquiror shall indemnify, defend
and hold harmless the Company against, and reimburse the Company for, any and
all amounts paid, including costs or expenses in connection with such Company’s
Guarantees, whether or not any such Company’s Guarantee is required to be
performed, and shall in any event promptly and fully reimburse the Company to
the extent any Company’s Guarantee is called upon and the Company or its
Affiliates make any payment under such Company’s Guarantee. At the request of
the Company, the Acquiror shall provide the Company with letters of credit in an
amount equal to the Company’s and its Affiliates’ entire potential liability
pursuant to the immediately preceding sentence.

Section 5.09. Intercompany Obligations. The Company shall, and shall cause its
Affiliates to, take such action and make such payments as may be necessary so
that, as of the Effective Time, there shall be no intercompany Debt owed between
any of the Business Subsidiaries, on the one hand, and the Company or any of its
Affiliates (other than the Business Subsidiaries), on the other hand (other than
the transactions listed in Section 2.02(b)(ix) of the Disclosure Schedule and
other than payables, receivables and accrued expenses arising in the ordinary
course of business consistent with past practice).

Section 5.10. No Solicitation of Employees(a) . For a period of 12 months from
and after the Closing Date, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, employ or induce or attempt to induce any
Relevant Employee to leave the employ of the Acquiror or any of the Business
Subsidiaries; provided, however, that the Company or any of its Subsidiaries may
employ any Relevant Employees who are discharged by the Acquiror or any of the
Business Subsidiaries; and provided, further, that nothing in this Section 5.10
shall prohibit the Company or any of its Subsidiaries from engaging in a general
solicitation to the public or general advertising.

Section 5.11. Termination of Rights to the GE Name and GE Marks. The Acquiror
acknowledges and agrees that, except as otherwise provided in this Section 5.11
or as permitted by a duly authorized representative of GE in writing, following
the Closing Date, the Acquiror and its Affiliates (which, for the purposes of
this Section 5.11, shall include the Business Subsidiaries) shall use
commercially reasonably efforts to cease and discontinue all uses of the names
or marks of GE or any of its Affiliates, including “GE” (in block letters or
otherwise), the GE monogram, “General Electric Company” and “General Electric,”
either alone or in combination with other words and all marks, trade dress,
logos, monograms, domain names and other source identifiers similar to any of
the foregoing or embodying any of the foregoing alone or in combination with
other words (collectively the “GE Name and GE Marks”) promptly (but in no event
later than six (6) months) after the Closing Date. The Acquiror, for itself and
its Affiliates, agrees that the rights of the Business Subsidiaries and their
respective Affiliates to use the GE Name and GE Marks pursuant to the terms of
trademark agreements between GE and its Affiliates on the one hand and the
Business Subsidiaries and their respective Affiliates on the other shall
terminate on the Closing Date. As promptly as practicable after the Closing
Date, and, unless expressly permitted elsewhere in this Section 5.11, in no
event later than six (6) months after the Closing Date, the Acquiror and its
Affiliates shall re-label, destroy or exhaust all materials bearing the GE Name
and GE Marks, including all advertising and promotional materials and other
publicly disseminated information, shall make all filings with any office,
agency or body to effect the elimination of any use of the GE Name and GE Marks
from the Transferred Assets and the Assets and businesses of the Business
Subsidiaries and their respective Affiliates, and shall discontinue use of or
transfer to the Company, at the Company’s election, all internet addresses and
domain names containing the GE Name so as to bring the Acquiror and its
Affiliates into compliance with this Section 5.11 and shall certify to the
Company in writing that each of the foregoing actions shall have been taken on
or prior to such date, provided that (a) the Acquiror and its Affiliates shall
commence the removal of the GE Name and GE Marks from all such materials
promptly following the Closing Date, (b) notwithstanding anything to the
contrary in this Section 5.11, the Acquiror and its Affiliates shall promptly
upon the Closing Date cease all use of the GE Name and GE Marks on or in
connection with all stationary, business cards, purchase orders, agreements of
sale, warranties, indemnifications, invoices and other similar correspondence
and other documents of a contractual nature, (c) the Acquiror and its Affiliates
shall complete the removal of the GE Name and GE Marks from all product and
technical information promotional brochures no later than six months after the
Closing Date, and (d) the Acquiror and its Affiliates shall not affix the GE
Name and GE Marks to any products or services not bearing such marks on the
Closing Date. The Acquiror, for itself and its Affiliates (including, after
Effective Time, the Business Subsidiaries), acknowledges and agrees that, except
as otherwise expressly provided in this Section 5.11, neither the Acquiror nor
any of its Affiliates shall have any rights in the GE Name and GE Marks and
neither the Acquiror nor any of its Affiliates shall contest the ownership or
validity of any rights of GE or any of its Affiliates in or to the GE Name and
GE Marks. The Acquiror, for itself and its Affiliates, agrees that use of the GE
Name and GE Marks as provided in this Section 5.11 shall be only with respect to
goods and services of a level of quality equal to or greater than the quality of
goods and services with respect to which the Company and Business Subsidiaries
used the GE Name and GE Marks prior to the Closing. The Acquiror shall use
commercially reasonable efforts to ensure that other users of the GE Name and GE
Marks, whose rights terminate upon the Closing pursuant to this Section 5.11,
shall cease use of the GE Name and GE Marks, except as expressly authorized
thereafter by a duly authorized representative of GE. The Acquiror, for itself
and its Affiliates, agrees that after the Closing Date the Acquiror and its
Affiliates (i) will not expressly, or by implication, do business as or
represent themselves as GE or its Affiliates and (ii) with respect to products
or services sold or disposed of by them after the Closing Date, will represent
in writing to the transferees that such products or services are those of the
Acquiror and its Affiliates and will not suggest to any transferees that such
products and services are those of GE and its Affiliates. The Acquiror agrees
promptly after the Closing Date to change the corporate names of the Business
Subsidiaries to names that do not include any of the GE Name and GE Marks.

Section 5.12. Other Intellectual Property Matters. The Company, at its sole
cost, shall be responsible for taking all steps necessary to terminate all
contracts relating to the Business pursuant to which any of the Business
Subsidiaries licenses the GE Name and the GE Marks to customers or other third
parties; provided that the Acquiror shall cooperate reasonably with the Company
in connection therewith.

Section 5.13. Further Action Regarding Intellectual Property(a) . (a) If, after
the Closing Date, the Company, any of the Business Subsidiaries or the Acquiror
identifies any Business Intellectual Property owned by the Company that as of
the Effective Time should have been but inadvertently was not previously
transferred by the Company to the Acquiror, then to the extent it has the right
to do so without paying compensation to a third party, the Company shall offer,
if and to the extent otherwise consistent with the Transaction Agreements,
including Section 5.11 of this Agreement, to transfer such Intellectual Property
to the Acquiror for no additional consideration.

(b) If, after the Closing Date, the Company, any of the Business Subsidiaries or
the Acquiror identifies any Intellectual Property that was transferred by the
Company which was not Business Intellectual Property as of the Effective Time,
the Acquiror shall promptly transfer (or, as the case may be, cause the
applicable Business Subsidiaries to transfer) such Intellectual Property to the
Company or its designated Affiliate for no additional consideration if and to
the extent otherwise consistent with the terms of the Transaction Agreements,
including Section 5.11 of this Agreement.

Section 5.14. Services. At or prior to the Closing, the Company or an Affiliate
of the Company, and the Acquiror shall execute and deliver a services agreement
in the form attached as Exhibit C (the “Transition Services Agreement”).

Section 5.15. Lease Agreements(a) . At or prior to the Closing, the Company
shall or shall cause each Excluded Real Property Lease in respect of which a
Business Subsidiary is the lessee, sublessee, licensee or obligor to be
terminated or cancelled or transferred to the Company or one of its Affiliates
(other than another Business Subsidiary).

Section 5.16. Further Action. The Company and the Acquiror (a) shall execute and
deliver, or shall cause to be executed and delivered, such documents and other
papers and shall take, or shall cause to be taken, such further actions as may
be reasonably required to carry out the provisions of the Transaction Agreements
and give effect to the transactions contemplated by the Transaction Agreements,
(b) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing and (c) without limiting the foregoing,
shall use their respective reasonable best efforts to cause all of the
conditions to the obligations of the other party to consummate the transactions
contemplated by this Agreement to be met on or prior to December 29, 2006, or as
soon thereafter as reasonably practicable. Until the Closing, each party hereto
shall promptly notify the other party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event of which (x) in the
case of the Company, it has Knowledge or (y) in the case of the Acquiror, it is
aware, in each case, that will or is reasonably likely to result in any of the
conditions set forth in Article VIII of this Agreement becoming incapable of
being satisfied; it being understood and agreed that no party shall have any
liability under this Agreement solely with respect to its failure to give any
notice (or to timely give any notice) required pursuant to this Section 5.16.

Section 5.17. Updates to Disclosure Schedule. The Company may modify, change,
update or supplement the Disclosure Schedule by written delivery to Acquiror
prior to the Closing Date for circumstances arising or events occurring after
the date hereof that are not in contravention of Section 5.01 (a “Disclosure
Schedule Update”). If a Disclosure Schedule Update constitutes a Material
Adverse Effect and Acquiror and Company thereafter nevertheless consummate the
Closing in accordance herewith, the related Disclosure Schedule Update shall be
deemed accepted by Acquiror and shall modify the Disclosure Schedule for all
purposes hereof.

Section 5.18. GTSI Receivables.

(a) In the event that any amounts remain due and owing under any GTSI
Receivables on the six month anniversary of the Closing Date, Acquiror shall
have the right, during the 30-day period commencing on such six month
anniversary, to deliver written notice to the Company (the “Repurchase Notice”)
setting forth the date (which shall be not less than 10 nor more than 20
Business Days from the date of delivery of such Repurchase Notice) on which
Acquiror will require the Company to repurchase all, but not less than all, of
the then outstanding GTSI Receivables (the “Repurchase Date”). On the Repurchase
Date, the Acquiror shall sell to the Company, without representation or
warranty, other than the Agreed Warranties, and the Company shall purchase, all
but not less than all, of the then outstanding GTSI Receivables from the
Acquiror for a purchase price equal to the aggregate outstanding receivables
balance thereof (determined in each case, in accordance with the Transaction
Accounting Principles and after giving effect to clause (c) of the definition
“Special Adjustments”).

(b) At any time prior to the Repurchase Date, the Acquiror shall not permit any
of the following actions with respect to any GTSI Receivable without the consent
of the Company, which consent may be withheld in the sole discretion of the
Company: (i) any amendment, settlement or compromise of any of the terms or
conditions or amount of, any GTSI Receivable, (ii) any extension of the date of
maturity of such GTSI Receivable, (iii) any increase in the amount of such GTSI
Receivable or (iv) any deferral of payments with respect to such GTSI
Receivable.

(c) In addition to the foregoing, from and after the Closing and until the
Repurchase Date, Acquiror shall use reasonable efforts to service, bill, collect
and administer (or shall cause to be serviced, billed, collected and
administered) the GTSI Receivables (and shall, in no event discriminate among
trade accounts receivable that are due and owing to Acquiror and its Affiliates,
on the one hand, and the GTSI Receivables, on the other hand); provided,
however, that without limiting the foregoing, Acquiror agrees that any and all
amounts received by Acquiror from or on behalf of GTSI from and after the
Closing Date shall be applied first to repay and discharge all or such portion
of the GTSI Receivables not subject to a good faith dispute on the date of such
receipt.

Section 5.19. Pre-Closing Transfers(a) . Prior to the Effective Time, at the
written request of the Acquiror given to the Company not later than 10 Business
Days prior to the Closing Date, the Company shall, subject to Section 2.03,
(i) use reasonable efforts to contribute that portion of the Transferred Assets,
designated by the Acquiror in such written notice and consisting of tangible
personal property (including equipment, but excluding inventory) and/or
capitalized software and all other Transferred Assets that the Company and the
Acquiror may mutually agree, to a newly created single-member limited liability
company that has no other assets or liabilities other than de minimis assets and
liabilities related to its formation (the “NewCo”) and (ii) transfer to the
Acquiror the ownership interest in the limited liability company rather than the
Transferred Assets contributed thereto pursuant to the terms of this Agreement
(collectively, the “Contribution”); provided, however, that the certificate of
formation and limited liability agreement of Newco, together with all
documentation related to the Contribution shall be in form reasonably acceptable
to the Acquiror. Acquiror shall pay (and reimburse and indemnify the Company
for) all of the costs, liabilities and Losses associated with or arising out of
the creation of NewCo, the contribution of assets to NewCo and/or the transfer
of the Equity Interests therein. In the event that Acquiror exercises its right
to require the Company to effect the Contribution, NewCo shall thereafter be
deemed to be a “Business Subsidiary,” the ownership interests therein will be
deemed to be “Equity Interests” and the assets so transferred will be deemed to
be “Assets” for purposes of this Agreement.

ARTICLE VI.

EMPLOYEE MATTERS

Section 6.01. Employee Matters. With respect to employee matters, the parties
have made the agreements and covenants as set forth in Exhibit D to this
Agreement.

ARTICLE VII.

TAX MATTERS

Section 7.01. Tax Matters(a) . (a) The Company shall timely file, or cause to be
filed, all Tax Returns (other than Income Tax Returns) related to the
Transferred Assets and all Tax Returns of the Business Subsidiaries required to
be filed by the Company or the Business Subsidiaries on or before the Effective
Time (after taking into account any extensions) and shall pay all Taxes shown
due on such Tax Returns. The Acquiror shall timely file, or cause to be filed,
(i) all Tax Returns related to the Transferred Assets (other than Income Tax
Returns) and (ii) all other Tax Returns of the Business Subsidiaries for the
taxable periods, or portions thereof, ending on, before or including the Closing
Date which have not been filed prior to or on the Effective Time and, subject to
the Company’s obligation to indemnify Acquiror pursuant to Section
10.01(a)(iii), shall pay all Taxes shown due thereon. Tax Returns to be filed by
Acquiror under this Section 7.01(a) shall be submitted to the Company not later
than 30 days prior to the due date for filing such Tax Returns (or, if such due
date is within 45 days following the Closing Date, as promptly as practicable
following the Closing Date) for review and approval by the Company, which
approval may not be unreasonably withheld. All Tax Returns filed hereunder shall
be prepared consistent with the past practices of the Company or the Business
Subsidiaries, as the case may be.

(b) The Company shall have the exclusive right to file any amended Tax Returns
of the Business Subsidiaries or with regard to the Transferred Assets with
respect to any taxable period (or portion thereof) ending on or prior to the
Effective Time (other than a Straddle Period (as defined below)). Either party
shall have the right to file an amended Tax Return of the Business Subsidiaries
or with regard to the Transferred Assets (but not including an Income Tax
Return, which the Company retains the exclusive right to amend without consent)
with respect to any Straddle Period, provided that in the event that any such
filing proposed by one party would affect the obligations of the other party
under this Agreement, then the party proposing to amend such Tax Return shall
obtain the written consent of the other party, which consent shall not be
unreasonably withheld.

(c) with respect to Tax refunds:

(i) The Company shall be entitled to any refunds or credits (including interest
paid therewith) received in respect of any Tax liability (x) of a Business
Subsidiary or (y) with regard to the Transferred Assets, in each case in respect
of a taxable period ending on or prior to the Closing Date or the pre-Closing
portion of any Straddle Period (as defined below); provided that the Company
shall not be entitled to any such refund or credit (including interest paid
therewith) to the extent such refund or credit was taken into account in
determining the Closing Payment under Section 2.06(b) or any adjustment thereto
under Section 2.10.

(ii) Except as provided in Section 7.01(c)(i), the Acquiror shall be entitled to
any refunds (including interest paid therewith) in respect of any Tax liability
of the Business Subsidiaries or with regard to the Transferred Assets.

(iii) Notwithstanding anything to the contrary herein, if a Governmental
Authority subsequently disallows any item or refund with respect to which a
party has received a payment from the other party pursuant to this Section
7.01(c), such recipient party shall promptly pay (or cause to be paid) to the
other party the full amount of such item or refund (including any interest paid
therewith).

(d) For purposes of this Agreement, income, deductions, and other items in
respect of a period that begins on or before and that ends after the Effective
Time (in each case, a “Straddle Period”) shall be allocated between the
pre-Effective Time portion of such Straddle Period and the post-Effective Time
portion of such Straddle Period based on an actual closing of the books of the
relevant entity as of the Effective Time; provided, however, that in closing the
books, Taxes (such as property Taxes) that are not imposed on income, receipts
or otherwise on a transactional basis and exemptions, allowances or deductions
that are calculated on an annual basis (including, but not limited to,
depreciation and amortization deductions) shall be allocated on a daily basis.

(e) With respect to Tax audits:

(i) The Acquiror shall notify the Company within 30 days after receipt of any
written communication to or by the Acquiror, the Business Subsidiaries or any
other Affiliate of the Acquiror from or with any Governmental Authority or third
party concerning Taxes for which indemnification may be claimed from the Company
pursuant to the provisions of Section 10.01. In addition, the Acquiror shall
notify the Company at least 15 days prior to the date on which the Acquiror, the
Business Subsidiaries or any other Affiliate of the Acquiror intends to make a
payment of any Taxes that are indemnifiable by the Company pursuant to the
provisions of Section 10.01; provided that if such payment is due within 15 days
from when the Acquiror was notified that such payment is due, the Acquiror shall
promptly notify the Company upon the receipt of such notice. The Company shall
notify the Acquiror within 30 days after receipt of any written communication to
or by the Company or any Affiliate of the Company from or with any Governmental
Authority concerning Taxes owed by the Business Subsidiaries, with respect to
the Transferred Assets or any Taxes for which indemnification may be claimed
from the Acquiror pursuant to the provisions of Section 10.02. The failure by a
party to notify another pursuant to this Section 7.01(e)(i) shall not constitute
a waiver of any claim to indemnification under this Agreement in the absence of
material prejudice to the Indemnifying Party.

(ii) The Company shall have the exclusive right to control the portion of any
audit or other administrative or judicial proceeding regarding any matter, to
the extent that such audit or other administrative or judicial proceeding would
reasonably be expected to result in any Tax liability for which indemnification
may be claimed from the Company pursuant to the provisions of Section 10.01;
provided that if such audit or other administrative proceeding or judicial
proceeding involves Taxes for a Straddle Period, the Company and the Acquiror
shall jointly control such proceeding and neither party may settle or compromise
the proceeding without the written consent of the other party (which consent
shall not be unreasonably withheld or delayed).

(iii) Except as provided in Section 7.01(e)(ii), the Acquiror shall have the
exclusive right to control any audit or other administrative or judicial
proceeding with respect to any Tax liability of the Business Subsidiaries or
with regard to the Transferred Assets.

(f) Nothing contained in this Agreement shall prohibit the Company, prior to the
Effective Time, from making, or causing to be made, an election under Treasury
Regulation Section 301.7701-3 with respect to the Business Subsidiaries.

(g) The Acquiror shall not make, or cause to be made, an election under Treasury
Regulation Section 301.7701-3 with respect to the Business Subsidiaries or any
of their respective Affiliates that goes into effect, and as to which the
transactions described in Treasury Regulation Section 301.7701-3(g) occur, on or
prior to the Closing Date without the consent of the Company.

(h) The Acquiror shall provide written notice to the Company of the filing of
any election under Section 338(g) of the Code with respect to the acquisition of
any of the Business Subsidiaries. Such notice shall contain the information
required by Treasury Regulation Section 1.338-2(e)(4), and be furnished in the
time and manner set forth therein.

(i) Notwithstanding anything to the contrary in this Agreement (but subject to
Section 11.02 hereof), any sales Tax, use Tax, real property transfer or gains
Tax, documentary stamp Tax or similar Tax attributable to the sale or transfer
of the Equity Interests or the Transferred Assets (“Transfer Taxes”) shall be
paid by the Acquiror. The Acquiror and the Company each agree to timely sign and
deliver (or to cause to be timely signed and delivered) such certificates or
forms as may be necessary or appropriate and otherwise to cooperate to establish
any available exemption from (or otherwise reduce), or file Tax Returns with
respect to, such Transfer Taxes.

(j) The Acquiror shall not, and shall not permit any Affiliate to, during the
period from the Closing until December 31, 2006, cause Access Graphics BV or
Access Graphics Canada, Inc. to (a) enter into a transaction which would
directly or indirectly result in a dividend distribution to the Acquiror or its
Affiliates for United States federal income tax purposes or (b) engage in any
activity which may materially increase or reduce the earnings and profits of
Access Graphics BV or Access Graphics Canada, Inc., as the case may be, from the
reasonable projected earnings and profits that would have been realized for the
calendar year had the Closing not occurred.

ARTICLE VIII.

CONDITIONS TO CLOSING AND RELATED MATTERS

Section 8.01. Conditions to Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment (or waiver by the Company), at or prior to the
Closing, of each of the following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Acquiror contained in this Agreement shall be true and correct
in all respects both when made and as of the Effective Time as if made as of the
Effective Time, other than representations and warranties made as of another
date, which representations and warranties shall have been true and correct as
of such date, except where the failure to be so true and correct (without giving
effect to any limitation or qualification as to “materiality” (including the
word “material” or “Material Adverse Effect” set forth therein)) would not,
individually or in the aggregate, have had or would reasonably be expected to
have, a material adverse effect on the Acquiror or the ability of the Acquiror
to perform its obligations under this Agreement; (ii) the representations and
warranties made by the Acquiror in Section 4.01 shall be true and correct in all
respects as of the date hereof and as of the Effective Time as though such
representations and warranties were made as of the Effective Time; (iii) the
covenants contained in this Agreement to be complied with by the Acquiror on or
before the Closing shall have been complied with in all material respects; and
(iv) the Company shall have received a certificate of the Acquiror to such
effect signed by a duly authorized executive officer.

(b) Antitrust and Competition Approval. Any waiting period (and any extension of
such period) under the HSR Act applicable to the transactions contemplated by
this Agreement shall have expired or shall have been terminated and the
applicable filings or approvals under the competition laws of any relevant
foreign jurisdictions (including, without limitation, Competition Act Approval
and EC Merger Regulation approval) which are required to be made or obtained
prior to Closing shall have been made or obtained.

(c) No Governmental Order. There shall be no Law or Governmental Order in
existence that prohibits or materially restrains the sale of the Transferred
Assets or the other transactions contemplated by this Agreement.

(d) Other Agreements. The Acquiror shall have executed and delivered to the
Company the Transition Services Agreement and the Post-Closing Agreement.

Section 8.02. Conditions to Obligations of the Acquiror. The obligations of the
Acquiror to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment (or waiver by the Acquiror), at or prior to the
Closing, of each of the following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Company contained in this Agreement (other than Section 3.07)
shall be true and correct both when made and as of the Effective Time as if made
as of the Effective Time (other than representations and warranties made as of
another date, which representations and warranties shall have been true and
correct as of such date), except where the failure to be so true and correct
(without giving effect to any limitation or qualification as to “materiality”
(including the word “material” or “Material Adverse Effect” set forth therein))
would not, individually or in the aggregate, have had or would reasonably be
expected to have, a Material Adverse Effect; (ii) all representations and
warranties made by the Company in Sections 3.01 (other than the second sentence
thereof) and 3.07 shall be true and correct in all respects as of the date
hereof and as of the Effective Time as though such representations and
warranties were made as of the Effective Time; (iii) the covenants contained in
this Agreement to be complied with by the Company on or before the Closing shall
have been complied with in all material respects; and (iv) the Acquiror shall
have received a certificate of the Company to such effect signed by a duly
authorized representative.

(b) Antitrust and Competition Approval. Any waiting period (and any extension of
such period) under the HSR Act applicable to the transactions contemplated by
this Agreement shall have expired or shall have been terminated and the
applicable filings or approvals under the competition laws of any relevant
foreign jurisdictions (including, without limitation, Competition Act Approval
and EC Merger Regulation approval) which are required to be made or obtained
prior to Closing shall have been made or obtained.

(c) No Governmental Order. There shall be no Law or Governmental Order in
existence that prohibits or materially restrains the sale of the Transferred
Assets or the other transactions contemplated by this Agreement.

(d) Discharge of Intercompany Debt. All Debt of the Business Subsidiaries to the
Company and its Affiliates (other than the Business Subsidiaries) and all Debt
of the Company and its Affiliates (other than the Business Subsidiaries) to the
Business Subsidiaries shall have been terminated, discharged, cancelled, paid or
otherwise satisfied in full.

(e) Other Agreements. The Company and/or its Affiliates, as applicable, shall
have executed and delivered, or caused to be executed and delivered, to the
Acquiror the Transition Services Agreement and Post-Closing Agreement.

ARTICLE IX.

TERMINATION, AMENDMENT AND WAIVER

Section 9.01. Termination. This Agreement may be terminated prior to the
Closing:

(a) by the mutual written consent of the Company and the Acquiror;

(b) by either the Company or the Acquiror if the Closing shall not have occurred
on or before April 1, 2007; provided, however, that the right to terminate this
Agreement under this Section 9.01(b) shall not be available to any party whose
failure to take any action required to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur prior to such date;

(c) by either the Company or the Acquiror in the event of the issuance of a
final, nonappealable Governmental Order restraining or prohibiting the sale of
the Transferred Assets; or

(d) (i) by the Company, if the Acquiror breaches or fails to perform in any
respect any of its representations, warranties or covenants contained in this
Agreement or any Ancillary Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 8.01,
(B) cannot be cured, or has not been cured within 45 days following delivery of
written notice of such breach or failure to perform; provided that solely with
respect to any breach that Acquiror reasonably determines is capable of being
cured, such 45 day period shall automatically be extended for such period
thereafter as the Acquiror is diligently and in good faith pursuing the cure
thereof, and (C) has not been waived by the Company or (ii) by the Acquiror, if
the Company breaches or fails to perform in any respect any of its
representations, warranties or covenants contained in this Agreement or any
Ancillary Agreement and such breach or failure to perform (x) would give rise to
the failure of a condition set forth in Section 8.02, (y) cannot be cured or has
not been cured within 45 days following delivery of written notice of such
breach or failure to perform; provided, that solely with respect to any breach
that the Company reasonably determines is capable of being cured, such 45 day
period shall automatically be extended for such period thereafter as the Company
is diligently and in good faith pursuing the cure thereof and (z) has not been
waived by the Acquiror;

Section 9.02. Notice of Termination. Any party desiring to terminate this
Agreement pursuant to Section 9.01 shall give written notice of such termination
to the other party or parties, as the case may be, to this Agreement.

Section 9.03. Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.01, this Agreement shall forthwith become
void and there shall be no liability on the part of any party to this Agreement,
except as set forth in Sections 5.04 and 5.19, and Article XI; provided,
however, that nothing in this Agreement shall relieve either the Company or the
Acquiror from liability for failure to perform the obligations set forth in
Section 5.05 or (ii) any willful failure to perform its obligations under this
Agreement.

Section 9.04. Extension; Waiver. At any time prior to the Closing, either the
Company or the Acquiror may (a) extend the time for the performance of any of
the obligations or other acts of the other Person, (b) waive any inaccuracies in
the representations and warranties of the other Person contained in this
Agreement or in any document delivered pursuant to this Agreement, (c) waive
compliance with any of the agreements of the other Person contained in this
Agreement or (d) waive any condition precedent to its obligation to consummate
the transaction as set forth in Section 8.01 or 8.02 (as applicable). Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party granting such extension or waiver.

ARTICLE X.

INDEMNIFICATION

Section 10.01. Indemnification by the Company(a) . (a)  Subject to Sections
10.01(b), 10.03 and 11.01, the Company shall indemnify, defend and hold harmless
the Acquiror and its Affiliates and their respective Representatives
(collectively, the “Acquiror Indemnified Parties”) against, and reimburse any
Acquiror Indemnified Party for, all Losses that such Acquiror Indemnified Party
may suffer or incur, or become subject to, as a result of or in connection with:

(i) the inaccuracy or breach of any representations or warranties made by the
Company in this Agreement or any Schedule, certificate or document delivered
pursuant hereto;

(ii) any breach or failure by the Company to perform any of its covenants or
obligations contained in this Agreement or any Schedule, certificate or document
delivered pursuant hereto;

(iii) without duplication, any liabilities or obligations of the Business
Subsidiaries for (A) Taxes to the extent those Taxes are in respect of periods
prior to the Effective Time or (B) any Taxes of Access Graphics Ltd. for any
degrouping charges arising solely as a result of an intra group transfer, within
the 6 year period ending on the Closing Date, of an asset which is owned by
Access Graphics Ltd. at Closing.

(iv) any Excluded Liability.

(b) Notwithstanding any other provision to the contrary, (i) the Company shall
not be required to indemnify, defend or hold harmless any Acquiror Indemnified
Party against, or reimburse any Acquiror Indemnified Party for, any Losses
pursuant to Section 10.01(a)(i) (A) if such Loss was reflected in the
calculation of the Adjusted Closing Payment, (B) with respect to any claim
unless such claim involves Losses in excess of $10,000 (nor shall such item be
applied to or considered for purposes of calculating the aggregate amount of the
Acquiror Indemnified Parties’ Losses) and (C) until the aggregate amount of the
Acquiror Indemnified Parties’ Losses exceeds 1% of the Purchase Price, in which
case the Company shall be liable for the full amount of such Losses of the
Acquiror Indemnified Party from the first dollar, but only if such Losses also
meet the requirements of subclauses (A) and (B) of clause (i) of this
Section 10.01(b)); and (ii) the cumulative indemnification obligation of the
Company under Section 10.01(a)(i) shall in no event exceed 10% of the Purchase
Price; provided, however, that this Section 10.01(b) shall not apply to Losses
of the following types (and the same shall not be taken into account in
determining whether any of the thresholds or limitations set forth above in this
paragraph (b) shall have been satisfied): (I) any Losses pursuant to
Section 10.01(a)(i) that are related to Taxes or (II) any Losses arising out of
or related to the untruth or breach of any representation or warranty made in
Sections 3.01, 3.02, 3.03, 3.13 and 3.16.

(c) Notwithstanding any other provision to the contrary, to the extent any
registered Business Copyrights or Business Trademarks are not identified in
Section 3.12(d) of the Disclosure Schedule, the only remedy for good faith or
innocent breach of the representation and warranty set forth in Section 3.12(d)
is that the Company shall supplement Section 3.12(d) of the Disclosure Schedule
and assign to Acquiror, effective as of the Effective Time, any later discovered
registered Business Copyright or Business Trademark as of the Effective Time
pursuant to Section 5.13(a) (which assignment shall be executed and delivered to
Acquiror promptly after the discovery of any such breach).

Section 10.02. Indemnification by the Acquiror. Subject to Sections 10.03 and
11.01, the Acquiror shall indemnify, defend and hold harmless the Company and
its Affiliates and Representatives (collectively, the “Company Indemnified
Parties”) against, and reimburse any Company Indemnified Party for, all Losses
that such Company Indemnified Party may suffer or incur, or become subject to,
as a result of or in connection with:

(a) the inaccuracy or breach of any representations or warranties made by the
Acquiror in this Agreement or any Schedule, certificate or document delivered
pursuant hereto;

(b) any breach or failure by the Acquiror to perform any of its covenants or
obligations contained in this Agreement or any Schedule, certificate or document
delivered pursuant hereto;

(c) after the Closing, any claim or cause of action by any Person arising
before, on or after the Closing Date against any Company Indemnified Party with
respect to the ownership or conduct or operations of the Business, any of the
Business Subsidiaries or the Transferred Assets (including the Acquiror’s
actions with respect to the Business, the Transferred Assets or the Business
Subsidiaries subsequent to the Closing Date), except for any claims with respect
to which the Company is obligated to indemnify the Acquiror Indemnified Parties
under Section 10.01(a) of this Agreement;

(d) after the Closing, any Assumed Liability; or

(e) any liabilities or obligations of the Business Subsidiaries or related to
the Transferred Assets for Taxes to the extent those Taxes are in respect of
periods (or portions of such periods) that begin after the Effective Time.

Section 10.03. Notification of Claims(a) . (a)  A Person that may be entitled to
be indemnified under this Agreement (the “Indemnified Party”), shall promptly
notify the party or parties liable for such indemnification (the “Indemnifying
Party”) in writing of any pending or threatened claim, demand or other
circumstance that the Indemnified Party has determined has given or could
reasonably give rise to a right of indemnification under this Agreement
(including a pending or threatened claim or demand asserted by a third party
against the Indemnified Party, such claim being a “Third Party Claim”),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim, demand or other circumstance; provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from any of its obligations under this Article X except to the extent the
Indemnifying Party is materially prejudiced by such failure, it being understood
that notices for claims in respect of a breach of a representation, warranty,
covenant or agreement must be delivered prior to the expiration of any
applicable survival period specified in Section 11.01 for such representation,
warranty, covenant or agreement. This Section 10.03 shall not apply to matters
governed by Section 7.01(e).

(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 10.03(a) with respect to any Third Party Claim, the
Indemnifying Party may assume the defense and control of any Third Party Claim
upon written notice to the Indemnified Party within 30 days of receipt of notice
for the Indemnified Party of commencement of such Third Party Claim and, in the
event that the Indemnifying Party shall assume such claim, it shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense; provided that if
in the reasonable opinion of counsel to the Indemnified Party, there is a
conflict of interest between the Indemnified Party and the Indemnifying Party,
the Indemnifying Party shall be responsible for the reasonable fees and expenses
of one counsel to such Indemnified Party in connection with such defense. The
party that shall assume the control of any such Third Party Claim (the
“Controlling Party”) shall select counsel, contractors and consultants of
recognized standing and competence after consultation with the other party and
shall take all steps reasonably necessary in the defense or settlement of such
Third Party Claim. The Company or the Acquiror, as the case may be, shall, and
shall cause each of its Affiliates and Representatives to, cooperate fully with
the Controlling Party in the defense of any Third Party Claim. Notwithstanding
anything in this Section 10.03 to the contrary, neither the Indemnifying Party
nor the Indemnified Party shall, without the written consent of the other party,
settle or compromise any Third Party Claim or permit a default or consent to
entry of any judgment in respect thereof unless the claimant and such party
provide to such other party an unqualified release from all liability in respect
of the Third Party Claim. Notwithstanding the foregoing, if a settlement offer
solely for money damages is made by the applicable third party claimant, and the
Indemnifying Party notifies the Indemnified Party in writing of the Indemnifying
Party’s willingness to accept the settlement offer and, subject to the
applicable limitations of Section 10.01(b), pay the amount called for by such
offer, and the Indemnified Party declines to accept such offer, the Indemnified
Party may continue to contest such Third Party Claim, free of any participation
by the Indemnifying Party, and the amount of any ultimate liability with respect
to such Third Party Claim that the Indemnifying Party has an obligation to pay
hereunder shall be limited to the amount of the settlement offer that the
Indemnified Party declined to accept. If the Indemnifying Party makes any
payment on any Third Party Claim, the Indemnifying Party shall be subrogated, to
the extent of such payment, to all rights and remedies of the Indemnified Party
to any insurance benefits or other claims of the Indemnified Party with respect
to such Third Party Claim (it being agreed that in the event the Indemnifying
Party recovers any amounts in respect thereof in excess of the amount so paid to
the Indemnified Parties (after giving effect to the reduction thereto to account
for the costs and expenses incurred by the Indemnifying Party in recovering such
amounts), the Indemnifying Party shall promptly remit the amount of such excess
to the Indemnified Party.

(c) In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 10.03(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within 30 days following its receipt of such notice if the Indemnifying
Party disputes its liability to the Indemnified Party under this Article X. If
the Indemnifying Party disputes its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall resolve such dispute in
accordance with Section 11.11.

Section 10.04. Exclusive Remedies. Except with respect to the matters covered by
Section 2.09, the Company and the Acquiror acknowledge and agree that, following
the Closing, the indemnification provisions of Sections 10.01 and 10.02 shall be
the sole and exclusive remedies of the Company and the Acquiror, respectively,
for any breach of the representations or warranties in this Agreement and for
any failure to perform or comply with any covenants or agreements in this
Agreement that, by their terms, were to have been performed or complied with
prior to the Closing.

Section 10.05. Additional Indemnification Provisions. The Company and the
Acquiror agree, for themselves and on behalf of their respective Affiliates and
Representatives, that with respect to each indemnification obligation in this
Agreement or any other document executed in connection with the Closing (a) each
such obligation shall be calculated on an After-Tax Basis and (b) all Losses
shall be net of any third-party insurance proceeds which either have been
recovered by, or are recoverable by, the Indemnified Party in connection with
the facts giving rise to the right of indemnification (provided that such
calculation should reflect any increased costs incurred by the Indemnified Party
as a result of such claims, including any restructure or prospective premium
adjustments associated with such coverage). In any case where an Indemnified
Party recovers from a third Person any amount in respect of a matter for which
an Indemnifying Party has indemnified it pursuant to this Article X, such
Indemnified Party shall promptly pay over to the Indemnifying Party the amount
so recovered (after deducting therefrom the amount of expenses incurred by it in
procuring such recovery), but not in excess of the sum of (i) any amount
previously paid by the Indemnifying Party to or on behalf of the Indemnified
Party in respect of such claim and (ii) any amount expended by the Indemnifying
Party in pursuing or defending any claim arising out of such matter.

Section 10.06. Mitigation(a) . Each of the parties agrees to mitigate their
respective Losses to the extent required by applicable Law.

Section 10.07. Third Party Remedies. If the Acquiror or any Business Subsidiary
(or any of their respective Affiliates) is at any time entitled (whether by
reason of a contractual right, a right to take or bring a legal action,
availability of insurance, or a right to require a payment discount or
otherwise) to recover from another Person any amount in respect of any matter
giving rise to a Loss (whether before or after the Company has made a payment to
Acquiror hereunder and in respect thereof), the Acquiror shall (and shall cause
its applicable Affiliate (including any Business Subsidiary) to) (a) promptly
notify the Company and provide such information as the Company may require
relating to such right of recovery and the steps taken or to be taken by the
Acquiror in connection therewith, (b) if so required by the Company (subject to
the Acquiror being indemnified to its reasonable satisfaction by the Company
against all reasonable out-of-pocket costs and expenses incurred by the Acquiror
in respect thereof), first take all steps (whether by making a claim against its
insurers, commencement of an Action or otherwise) as the Company may reasonably
require to pursue such recovery, and (c) keep the Company fully informed of the
progress of any action taken in respect thereof. Thereafter any claim against
the Company shall be limited (in addition to the limitations on the liability of
the Company referred to in this Article X) to the amount by which the Losses
suffered by the Acquiror exceed the amounts so recovered by Acquiror or any such
Business Subsidiary or Affiliate.

ARTICLE XI.

GENERAL PROVISIONS

Section 11.01. Survival. The representations, warranties, covenants and
agreements of the Company and the Acquiror contained in or made pursuant to this
Agreement or in any certificate furnished pursuant to this Agreement shall
survive in full force and effect until the date that is twelve months after the
Closing Date, at which time they shall terminate (and no claims shall be made
for indemnification under Sections 10.01 or 10.02 thereafter); provided,
however, that (i) the representations and warranties made in Sections 3.01,
3.02, 3.03, 3.11(a), 3.16 and 4.06 shall survive the Closing indefinitely,
(ii) the representations and warranties made in Section 3.13 shall survive until
the date that is thirty-six (36) months after the Closing Date; and provided,
further, that the covenants and agreements that by their terms apply or are to
be performed in whole or in part after the Closing Date, shall survive for the
period provided in such covenants and agreements, if any, or until twelve months
after such covenant is fully performed and (iii) the representations and
warranties made in Section 3.18 shall survive until the date that is thirty days
after the expiration of the applicable statute of limitations.

Section 11.02. Expenses. Except as may be otherwise specified in the Transaction
Agreements, all costs and expenses, including fees and disbursements of counsel,
financial advisers and accountants, incurred in connection with the Transaction
Agreements and the transactions contemplated by the Transaction Agreements shall
be paid by the Person incurring such costs and expenses, whether or not the
Closing shall have occurred. All Transfer Taxes shall be paid by the Acquiror.

Section 11.03. Notices. All notices, requests, claims, demands and other
communications under the Transaction Agreements shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 11.03):

(i) if to the Company:

     
GE Commercial Finance
83 Wooster Heights Road
Danbury, CT 06810
Attention:
 


Strategic Transactions Counsel

         
GE Commercial Finance
        901 Main Ave., Suite 800

Norwalk, CT 06851 Attention:
  Senior Counsel, M&A


with a copy to:

         
Weil, Gotshal & Manges, LLP 767 Fifth Avenue New York, NY 10153
        Attention:William M. Gutowitz, Esq.

Facsimile:212-310-8007
       
(ii)
  if to the Acquiror:


         
Avnet, Inc. 2211 South 47th Street Phoenix, AZ 85034 Attention:
  David Birk

Facsimile:
    480-643-7877  

with a copy to:

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: Barbara L. Becker
Facsimile: 212-351-6202

Section 11.04. Public Announcements. Except as may be required by Law or stock
exchange rules, no party to this Agreement or any Affiliate or Representative of
such party shall make any public announcements or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated by this
Agreement without prior notification to the other parties, and prior to any
announcement or communication the parties shall cooperate as to the timing and
contents of any such announcement or communication.

Section 11.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

Section 11.06. Entire Agreement. Except as otherwise expressly provided in the
Transaction Agreements, the Transaction Agreements constitute the entire
agreement of the Company, on the one hand, and the Acquiror, on the other hand,
with respect to the subject matter of the Transaction Agreements and supersede
all prior agreements and undertakings, both written and oral, other than the
Confidentiality Agreement to the extent not in conflict with this Agreement,
between or on behalf of the Company and/or its Affiliates, on the one hand, and
the Acquiror and/or its Affiliates, on the other hand, with respect to the
subject matter of the Transaction Agreements.

Section 11.07. Assignment. This Agreement shall not be assigned by operation of
law or otherwise; provided that Acquiror may assign the right (but not the
obligation) to purchase one or more of the Business Subsidiaries to an Acquiror
Designee, which assignment shall in no way limit Acquiror’s duties or
obligations hereunder. This Agreement shall be binding upon, shall inure to the
benefit of, and shall be enforceable by the parties hereto and their permitted
successors and assigns.

Section 11.08. No Third-Party Beneficiaries. Except as provided in Article IX
with respect to the Company Indemnified Parties and Acquiror Indemnified Parties
and except as provided in Sections 5.11 through 5.12 and Exhibit D, with respect
to GE, this Agreement is for the sole benefit of the parties to this Agreement
and their permitted successors and assigns and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 11.09. Amendment. No provision of any Transaction Agreement may be
amended or modified except by a written instrument signed by all the parties to
such agreement.

Section 11.10. Disclosure Schedules. Any disclosure with respect to a Section or
Schedule of this Agreement shall be deemed to be disclosed for other Sections
and Schedules of this Agreement to the extent that such disclosure sets forth
facts in sufficient detail so that the relevance of such disclosure would be
reasonably apparent to a reader of such disclosure. No reference to or
disclosure of any item or other matter in any Section or Schedule of this
Agreement shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in this Agreement.

Section 11.11. Dispute Resolution(a) . (a)  Except as set forth in Sections 2.06
and 2.09 and except with respect to any request for equitable relief (including
interim relief) by the Company on or prior to the Closing Date, any dispute,
controversy or claim arising out of or relating to the transactions contemplated
by the Transaction Agreements, or the validity, interpretation, breach or
termination of any such agreement, including claims seeking redress or asserting
rights under any Law (a “Dispute”), shall be resolved in accordance with the
procedures set forth in this Section 11.11 and Section 11.12. Until completion
of such procedures, no party may take any action to force a resolution of a
Dispute by any judicial or similar process, except to the limited extent
necessary to (i) avoid expiration of a claim that might eventually be permitted
by this Agreement or (ii) obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm.

(b) Any party seeking resolution of a Dispute shall first submit the Dispute for
resolution by mediation pursuant to the Center of Public Resources Model
Procedure for Mediation of Business Disputes as then in effect. Mediation will
continue for at least 60 days unless the mediator chooses to withdraw sooner.

(c) All communications among the parties or their Representatives in connection
with the attempted resolution of any Dispute shall be deemed to have been
delivered in furtherance of a Dispute settlement and shall be exempt from
discovery and production and shall not be admissible in evidence (whether as an
admission or otherwise) in any proceeding for the resolution of the Dispute.

Section 11.12. Governing Law; Submission to Jurisdiction; Waivers. This
Agreement and each other Transaction Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York without giving
effect to the conflicts of law principles of such state other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York. The Company and the Acquiror agree that if any Dispute is not resolved by
mediation undertaken pursuant to Section 11.11, such Dispute shall be resolved
only in the Courts of the State of New York sitting in the County of New York or
the United States District Court for the Southern District of New York and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the Company and
the Acquiror by this Agreement irrevocably and unconditionally:

(a) submits for itself and its property in any Action relating to the
Transaction Agreements, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the Courts of the State of New
York sitting in the County of New York, the court of the United States of
America for the Southern District of New York, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such Action shall be heard and determined in such New York State
court or, to the extent permitted by law, in such federal court;

(b) consents that any such Action may and shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) waives all right to trial by jury in any Action (whether based on contract,
tort or otherwise) arising out of or relating to any of the Transaction
Agreements, or its performance under or the enforcement of the Transaction
Agreements;

(d) agrees that service of process in any such Action may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address as provided
in Section 11.03; and

(e) agrees that nothing in the Transaction Agreements shall affect the right to
effect service of process in any other manner permitted by the Laws of the State
of New York.

Section 11.13. Bulk Sales Laws(a) . The Acquiror and the Company each hereby
waive compliance by the Company with the provisions of the “bulk sales,” “bulk
transfer” or similar laws of any state or any jurisdiction outside the United
States.

Section 11.14. Rules of Construction. Interpretation of the Transaction
Agreements (except as specifically provided in any such agreement, in which case
such specified rules of construction shall govern with respect to such
agreement) shall be governed by the following rules of construction: (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph, Exhibit and Schedule
are references to the Articles, Sections, paragraphs, Exhibits and Schedules to
this Agreement unless otherwise specified; (c) references to “$” shall mean U.S.
dollars; (d) the word “including” and words of similar import when used in the
Transaction Agreements shall mean “including without limitation,” unless
otherwise specified; (e) the word “or” shall not be exclusive; (f) provisions
shall apply, when appropriate, to successive events and transactions; (g) the
headings contained in the Transaction Agreements are for reference purposes only
and shall not affect in any way the meaning or interpretation of the Transaction
Agreements; and (h) the Transaction Agreements shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.

Section 11.15. Counterparts. Each of the Transaction Agreements may be executed
in one or more counterparts, and by the different parties to each such agreement
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to any
Transaction Agreement by facsimile shall be as effective as delivery of a
manually executed counterpart of any such Agreement.

[Signature Page Follows]

3

IN WITNESS WHEREOF, the Company and the Acquiror have caused this Agreement to
be executed on the date first written above by their respective duly authorized
officers.

MRA SYSTEMS, INC.

By:      

     Name:

     Title:

AVNET, INC.

By:      

     Name:

     Title:

4

EXHIBIT A

List of Business Subsidiaries

A. BUSINESS SUBSIDIARIES

                  Business Subsidiary   Equity Seller   % of Total Equity
Access Graphics BV*
  MRA Systems, Inc.
    100 %
Access Graphics Ltd.*
  MRA Systems, Inc.
    100 %
Access Graphics Canada, Inc.*
  MRA Systems, Inc.
    100 %

• Those Business Subsidiaries marked with an asterisk (*) are “International
Subsidiaries”.

5

EXHIBIT B

DEFINITIONS

“Acceptable Letter of Credit” means an irrevocable letter of credit (i) obtained
by Acquiror (as account party) and issued by Bank of America (or another bank or
financial institution reasonably acceptable to the Company and Acquiror) to and
in favor of the Company (as beneficiary), (ii) in the amount of the Closing
Payment plus an amount equal to the interest on the Closing Payment, computed at
the Settlement Rate, for the period from (but excluding) the Closing Date to
(but excluding) the first Business Day after the Closing Date,
(iii) unconditionally drawable at any time by the Company in full in the event
that the Company does not receive on or before 11:59 p.m. (New York time) on the
date that the Company presents the Closing Check to a bank or financial
institution for payment, immediately available funds equal to the face amount of
the Closing Check (provided that the Company presents the Closing Check for
payment by 10:00 a.m. (New York time) on that date to a branch or office of the
bank or financial institution from which the Acquiror has drawn the Closing
Check), and (iv) otherwise in form and substance reasonably satisfactory to the
Company.

“Acquiror” shall have the meaning set forth in the Preamble.

“Acquiror Indemnified Parties” shall have the meaning set forth in
Section 10.01(a).

“Acquiror’s Accountants” means Deloitte & Touche LLP.

“Acquiror’s Banker” shall have the meaning set forth in Section 4.09.

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Adjusted Closing Balance Sheet” shall mean a pro forma balance sheet of the
Business as of the Effective Time prepared by adjusting the Closing Balance
Sheet to reflect the Special Adjustments.

“Adjusted Closing Payment” shall be an amount equal to the sum of (a)
$412,500,000 plus the amount (if any) by which the Closing Shareholder’s Equity
exceeds $302.4 million and minus the amount (if any) by which the Closing
Shareholder’s Equity is less than $302.4 million.

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person; provided, however, that for the purposes of this Agreement,
the Company shall not be deemed an Affiliate of the Business Subsidiaries at any
time after the Effective Time.

“Affiliate Transactions” shall have the meaning set forth in Section 3.20.

“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify any party against, or reimburse any party for, Losses, the amount
of such Losses shall be determined net of any Tax benefit derived by the
Indemnified Party, as the result of sustaining such Losses, in the year in which
such Loss is suffered (assuming that the deduction related to such Tax benefit
is the last item of deduction used by the Indemnified Party). Such Tax
consequences shall be computed assuming that the Indemnified Party is subject to
taxation at the highest applicable marginal income tax rate.

“Agreed Warranty” means, with respect to any GTSI Receivables, that Acquiror
(i) has and is transferring to GE good and valid title to such GTSI Receivable
free and clear of all Liens (but only to the extent that the Acquiror received
at the Closing good and valid title to such GTSI Receivables free and clear of
all Liens) and (ii) that Acquiror has complied with all covenants and agreements
with respect to such GTSI Receivable from the Closing Date through the
Repurchase Date.

“Agreement” means this Stock and Asset Purchase Agreement dated as of
November 6, 2006 between the Company and the Acquiror, including the Disclosure
Schedule and the Exhibits, and all amendments to such agreement made in
accordance with Section 11.09.

“Ancillary Agreements” means the Bill of Sale, Assignment and Assumption
Agreement, the Post-Closing Agreement and the Transition Services Agreement.

“Assets” means the assets of every type and description that are owned, leased
or licensed by any of the Business Subsidiaries.

“Assumed Contracts” shall have the meaning set forth in Section 2.02(a)(iii).

“Assumed Liabilities” shall have the meaning set forth in Section 2.02(c).

“Benefits Arrangements” shall have the meaning set forth in Section 2.02(b)(v).

“Bill of Sale, Assignment and Assumption Agreement” means a bill of sale,
assignment and assumption agreement in form reasonably satisfactory to the
Acquiror and the Company (i) transferring to the Acquiror all of the tangible
personal property owned or held by the Company as of the Effective Time included
in the Transferred Assets and (ii) pursuant to which the Company shall assign to
the Acquiror and the Acquiror shall assume all of the Assumed Liabilities.

“Business” shall have the meaning set forth in Recital B.

“Business Copyrights” means any and all registered and unregistered Copyrights
owned by the Company or the Business Subsidiaries which (i) cover any aspect of
the Business Technology, or (ii) cover any publication (including operators,
users, and repair manuals, advertising and promotional literature, movies or
commercials and other publications) published or used by or on behalf of the
Business and which, in either case, have no application to other products,
services or other businesses of the Company and its Affiliates (other than the
Business Subsidiaries) outside the Business.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York, New York are required or
authorized by Law to be closed.

“Business Employee” shall have the meaning set forth in Section 3.15(a).

“Business Intellectual Property” means the Business Technology, Business
Copyrights and Business Trademarks.

“Business Subsidiaries” shall have the meaning set forth in Recital A.

“Business Technology” means the Technology which is owned by the Company or the
Business Subsidiaries and is used and existing within the Business, which,
immediately prior to the Closing, is available within the facilities of the
Business that are being acquired by the Acquiror under this Agreement, and which
has no application to other products, services or other businesses of the
Company and its Affiliates outside the Business.

“Business Trademarks” means the United States, state and foreign trademarks,
service marks, logos, trade dress or trade names, whether registered or
unregistered, and pending applications to register the foregoing owned by the
Company or the Business Subsidiaries and used exclusively in the Business
immediately prior to the Closing, other than (x) the GE Name and GE Marks, or
(y) any trademarks, service marks, logos, trade dress or trade names that
include the GE Name or the GE Marks.

“Capital Stock” means capital stock of or other type of equity interest in, as
applicable, a Person.

“Cash Equivalents” shall have the meaning set forth in the Transaction
Accounting Principles.

“Closing” shall have the meaning set forth in Section 2.04.

“Closing Balance Sheet” shall mean a pro forma balance sheet of the Business as
of the Effective Time (and the notes and schedules, if any, thereto), prepared
by the Company and certified by Company’s Accountants in accordance with the
provisions of Section 2.09 (including those pertaining to the resolutions of
disputes with respect thereto).

“Closing Date” shall have the meaning set forth in Section 2.04.

“Closing Notice” shall have the meaning set forth in Section 2.06(a).

“Closing Payment” shall have the meaning set forth in Section 2.06(b).

“Closing Shareholder’s Equity” shall mean the amount reflected on the final
Adjusted Closing Balance Sheet as the consolidated pro forma shareholder’s
equity with respect to the Business.

“COBRA” shall have the meaning set forth in Exhibit D.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commissioner of Competition” means the Commissioner of Competition appointed
pursuant to section 7 of the Competition Act.

“Company’s Accountants” means KPMG LLP.

“Company’s Guarantees” shall have the meaning set forth in Section 5.07.

“Competition Act” means the Competition Act (Canada), R.S.C. 1985, c. C-34, as
amended.

“Competition Act Approval” means either (a) the applicable waiting period under
the Competition Act shall have expired or been terminated and the Acquiror shall
have been advised in writing by the Commissioner of Competition appointed under
such Act that she has determined not to make an application for an order under
section 92 or section 100 of such Act in respect of the purchase of the shares
of Access Graphics Canada Inc. and any other assets relating to the portion of
the Business carried on in Canada, or (b) an advance ruling certificate shall
have been issued under section 102 of such Act in respect of the transactions
contemplated by this Agreement.

“Confidentiality Agreement” shall have the meaning set forth in Section 5.04.

“Contracts” means all contracts, subcontracts, agreements, leases, licenses,
commitments, sales and purchase orders, and other instruments, arrangements or
understandings of any kind, that relate to the Business and to which the Company
or a Business Subsidiary is a party, or by which the Assets or Transferred
Assets are bound, other than (i) all contracts, agreements or other arrangements
or instruments of any kind relating to Tax, (ii) Benefits Arrangements, (iii)
Insurance Arrangements, or (iv) contracts, agreements or other arrangements or
instruments that are Excluded Assets.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled by,” “under
common Control with” and “Controlling” shall have correlative meanings.

“Copyrights” means United States and foreign copyrights, rights in copyrightable
works, and, rights in mask works subject to protection under the mask works
provisions of the United States Copyright Act, whether registered or
unregistered, and pending applications to register the same, in each case
existing on the Closing Date.

“Debt” means financial indebtedness for borrowed money from third party lending
sources, other than current trade accounts payable incurred in respect of
property or services purchased in the ordinary course of business.

“Disclosure Schedule” means the disclosure schedule delivered by the Company to
the Acquiror and which forms a part of this Agreement.

“Dispute” shall have the meaning set forth in Section 11.11(a).

“EC Merger Regulation” means Council Regulation (EC) No. 139/2004 of 20
January 2004 on the control of concentrations between undertakings.

“Effective Time” means 11:59 p.m. (New York time) on the Closing Date.

“Employee Plans” shall have the meaning set forth in Section 3.15(a).

“Environmental Law” means any Law relating to pollution or protection of the
environment, including the use, handling, transportation, treatment, storage,
presence, disposal, release, management or discharge of Hazardous Materials, or
exposure of persons to such Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license, consent or other authorization required under or issued pursuant to any
Environmental Law.

“Equity Interests” shall have the meaning set forth in Recital C.

“Equity Shares” means shares of or other ownership interests in Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Assets” shall have the meaning set forth in Section 2.02(b).

“Excluded Liabilities” shall have the meaning set forth in Section 2.02(c).

“Excluded Real Property Leases” shall have the meaning set forth in
Section 2.02(b)(iii).

“Executive Agreements” shall have the meaning set forth in Section 3.15(c).

“Financial Statements” shall have the meaning set forth in Section 3.06(a).

“Fiscal End” of a calendar month means (i) December 3, 2006 with respect to the
month of November, 2006, (ii) December 31, 2006 with respect to the month of
December 2006, (iii) February 4, 2007 with respect to the month of January,
2007, (iv) March 4, 2007 with respect to the month of February, 2007 and
(v) April 1, 2007 with respect to the month of March, 2007.

“Foreign Benefit Plans” shall have the meaning set forth in Section 3.15(d).

“Form Employment Agreements” shall have the meaning set forth in Section
3.15(c).

“GAAP” means the generally accepted accounting principles, as in effect from
time to time.

“GE” means the General Electric Company, a New York corporation.

“GE Indemnified Parties” shall have the meaning set forth in Section 10.02.

“GE Name and GE Marks” shall have the meaning set forth in Section 5.11.

“GE’s Banker” shall have the meaning set forth in Section 3.16.

“Governmental Authority” means any United States federal, state or local, or any
provincial, foreign, supra-national, or other non-U.S., government, political
subdivision, governmental, regulatory or administrative authority,
instrumentality, agency, body or commission, self-regulatory organization or any
court, tribunal, or judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“GTSI” means GTSI Corp., a Delaware corporation.

“GTSI Receivables” means all trade accounts receivable of the Business payable
by GTSI and its Affiliates as of the Closing Date.

“Hazardous Material” means (a) petroleum, petroleum products, by-products or
breakdown products, radioactive materials, asbestos or polychlorinated
biphenyls, or (b) any chemical, material, waste or substance defined, regulated
or otherwise characterized under any Environmental Law as hazardous, toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic or
mutagenic, or as a pollutant or contaminant, or words of similar meaning and
effect and/or any substances considered by the relevant authorities as a
pollutant, contaminant or waste.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations under such Act.

“Identified Notes Receivable” means the promissory notes and notes receivable
related thereto due and owing to the Business from (a) Sigma Solutions, Inc.,
(b) Fusionstorm, and (c) Strategic Technologies, Inc..

“Income Tax Returns” means all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns)
relating to the income Taxes of the Company.

“Indemnified Party” shall have the meaning set forth in Section 10.03(a).

“Indemnifying Party” shall have the meaning set forth in Section 10.03(a).

“Insurance Arrangements” shall have the meaning set forth in Section
2.02(b)(vi).

“Intellectual Property” means: (a) patents, patent applications and statutory
invention registrations, including reissues, divisions, continuations,
continuations in part, extensions and reexaminations thereof, all rights therein
provided by international treaties or conventions, (b) trademarks, service
marks, trade dress, logos, any and all common law rights, and registrations and
applications for registration thereof, all rights therein provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing, (c) copyrightable works, copyrights, whether or not
registered, and registrations and applications for registration thereof, and all
rights therein provided by international treaties or conventions, and
(d) confidential and proprietary information, including trade secrets, processes
and know-how, in each case existing on the Closing Date.

“Intercompany Agreements” shall have the meaning set forth in Section
2.02(b)(ix).

“International Plan” shall have the meaning set forth in Exhibit D.

“International Subsidiaries” shall have the meaning set forth in Exhibit A.

“IRS” means the Internal Revenue Service.

“Knowledge of the Company” means the actual knowledge, after due inquiry, of any
of Anna McDermott, Peter Frankovsky, Melissa Kelley, James Briggs, Christopher
Jacobs or Alan Flanagan.

“Law” means any U.S. federal, state or local, or any provincial, foreign or
other non-U.S., statute, law, secondary or subordinate legislation, ordinance,
regulation, directive, rule, code, order, common law, European Union treaty,
regulation or directive or other requirement or rule of law.

“Leased Real Property” means any real property leased by the Company (the lease
for which is included in the Transferred Assets) or any real property leased by
a Business Subsidiary.

“Lease Agreements” shall have the meaning set forth in Section 5.16.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien or charge of any kind.

“Losses” means all losses, damages, costs, expenses, liabilities, obligations
and claims of any kind (including any Action brought by any Governmental
Authority or Person and including reasonable attorneys’ fees, costs and other
out-of-pocket expenses incurred in investigating, preparing or defending such
claims); provided, however, that in no event shall “Losses” include any
consequential, special, incidental, indirect or punitive damages, lost profits
or diminution in value.

“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts that is, or would reasonably be expected to be, materially adverse to
the business, financial condition, operations, assets, liabilities or results of
operations of the Business; provided, however, that any adverse event, change,
circumstance, effect or state of facts arising out of or resulting from (a) an
event or series of events or circumstances affecting (i) the United States
economy generally or the economy generally of any other country or jurisdiction
in which the Company or any of the Business Subsidiaries operates, or (ii) any
of the industries generally in which the Business operates, in the case of both
clauses (i) and (ii), only to the extent that any such event or circumstance
does not have a disproportionate effect on the Business, (b) the entering into
of or the consummation of the transactions contemplated by or the performance of
obligations under, or the announcement of, the foregoing or the Transaction
Agreements, (c) any action or omission required to be taken (or to be omitted
from being taken) by the Company in accordance with this Agreement or the
Transaction Agreements (other than Section 5.01(a) hereof), (d) any matter set
forth on Schedule 1 relating to the Company’s and the Business Subsidiaries’
relationship with Sun Microsystems, Inc. and its Affiliates, (e) any changes in
applicable Laws or accounting rules, (f) any statements, disclaimers or
announcements by Acquiror (whether public or to one or more Persons and whether
made prior to or after the date hereof) of any potential, contemplated or
planned actions that will or may be taken by or in respect of the Business
(including any cost reduction, rationalization of employees or consolidation of
the Business) following or in connection with the consummation of the
transactions contemplated by this Agreement, or (g) acts of war or terrorism
that do not have a disproportionate effect on the Business, shall not constitute
a Material Adverse Effect; and provided, further, that in no event shall the
failure of the Company and the Business Subsidiaries to meet internal
projections, in and of itself, constitute a Material Adverse Effect.

“Material Contract” means any Contract which (i) represents an aggregate future
liability of the Company or any of the Business Subsidiaries, or represents the
future right of any of the foregoing to receive, an amount in excess of
$19.5 million in any one fiscal year with respect to the Business, (ii) contains
covenants limiting the ability of any of the Company or a Business Subsidiary to
engage in any line of business or to compete with any Person, (iii) during the
6-month period ending on the date hereof, resulted in revenue to the Business in
excess of $4 million, or (iv) would be required to be disclosed by the Company
under Item 601(b)(10) of Regulation S-K of the Securities and Exchange
Commission (assuming for purposes of this clause (iv) that the only assets and
liabilities of the Company were those that relate exclusively to the Business).

“Material Permits” shall have the meaning set forth in Section 3.10(a).

“Parent Plans” shall have the meaning set forth in Section 3.15(a).

“Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or
other governmental charges or levies that are not yet due or payable or that are
being contested in good faith by appropriate proceedings; (b) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen, repairmen
and other Liens imposed by Law and on a basis consistent with past practice for
amounts not yet due; (c) Liens incurred or deposits made in the ordinary course
of business and on a basis consistent with past practice in connection with
workers’ compensation, unemployment insurance or other types of social security;
(d) defects of title, easements, rights-of-way, restrictions and other similar
charges or encumbrances not materially detracting from the value of real
property or materially interfering with the ordinary conduct of business; and
(e) Liens incurred in the ordinary course of business and on a basis consistent
with past practice securing obligations or liabilities that are not individually
or in the aggregate material to the relevant Leased Real Property.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, association or
organization or other legal entity.

“Post-Closing Agreement” means a Post-Closing Agreement in the form attached
hereto as Exhibit I.

“Purchase Price” shall have the meaning set forth in Section 2.05(a).

“Reference Balance Sheet” shall have the meaning set forth in Section 3.06(a).

“Representative” of a Person means the directors, officers, employees, advisors,
agents, stockholders, consultants, accountants, financing sources, investment
bankers or other representatives of such Person.

“RoHs Directive” means Directive 2002/95/EC of the European Parliament and of
the council of 27 January 2003 on the restriction of the use of certain
hazardous substances in electronical and electronic equipment.

“Selected Accounting Firm” shall mean a public accounting firm with nationally
recognized auditing expertise, which shall be selected by Acquiror’s Accountants
and Company’s Accountants to resolve a dispute arising pursuant to Section 2.09
hereof.

“Settlement Date” shall mean the fifth Business Day following the date of
delivery to Acquiror and the Company of the final Adjusted Closing Balance Sheet
as provided in Section 2.09(a)(vi).

“Settlement Interest” shall mean the amount obtained by accruing interest on the
Settlement Payment at the Settlement Rate, in effect from time to time, for the
period from (but excluding) the date on which the Effective Time occurs to (but
excluding) the date upon which the Settlement Payment is made.

“Settlement Payment” shall mean an amount equal to the absolute value of the
difference between (i) the Closing Payment and (ii) the Adjusted Closing
Payment.

“Settlement Rate” shall mean, on any date, the rate of interest for 90-day
commercial paper placed by General Electric Capital Corporation, as reported on
such date in the “Money Rates” section of the Eastern Edition of The Wall Street
Journal (or, if such rate is not so reported on such date, on the immediately
preceding date for which such rate was so reported).

“Special Adjustments” shall mean such adjustments to the Closing Balance Sheet
as shall be necessary to, to the extent not otherwise reflected in the Closing
Balance Sheet (a) remove all Excluded Assets and Excluded Liabilities,
(b) reflect, at the full outstanding receivables balance thereof (without
reduction for any reserves or provision for losses, and without write-off or
write-down of any kind), the GTSI Receivables, (c) reflect the full depreciated
net book value of the intangible assets of Access Graphics Ltd. without
reduction for write-off or write-down (which net book value shall (i) be based
on a net book value thereof at September 30, 2006 of $2,236,297.00 and (ii) give
effect to the straight-line method or amortization over a period of five years
commencing April, 2003, and (d) reflect, with respect to the Identified Notes
Receivable, specific reserves in respect thereof proportionately consistent in
amounts (in the aggregate) to the specific reserves posted in respect thereof as
at June 30, 2006.

“Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors (or a majority of another
body performing similar functions) of such corporation or other Person
(irrespective of whether at the time capital stock of any other class or classes
of such corporation or other Person shall or might have voting power upon the
occurrence of any contingency), (b) more than 50% of the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) more than 50% of the beneficial interest in such trust or estate, is at the
time of determination directly or indirectly owned or Controlled by such Person;
provided, however, that for purposes of this Agreement, following the Closing no
Business Subsidiary shall be deemed a Subsidiary of GE.

“Subsidiary Plans” shall have the meaning set forth in Section 3.15(a).

“Tax” or “Taxes” means all income, excise, gross receipts, ad valorem, value
added, sales, use, employment, franchise, profits, gains, property, transfer,
use, payroll, intangibles or other taxes, fees, stamp taxes, duties, charges,
levies or assessments of any kind whatsoever (whether payable directly or by
withholding), together with any interest and any penalties, additions to tax or
additional amounts imposed by any Tax authority with respect thereto.

“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) relating to Taxes.

“Technology” means documented and undocumented technical information and data in
whatever form available existing on the Closing Date, pertaining to: products,
product planning, research, development, design, engineering, design automation,
layout, drafting, manufacturing, quality control, equipment maintenance,
standards, procedures, procurement, purchasing costs, shipping, publications,
technical writing, facilities, sales and service; Technology shall include,
without limitation, trade secrets, computer software, drawings, material lists,
plans, specifications, of all sorts, procedures and control data, test methods
and reports, and other engineering data, manufacturing data, and other technical
documents.

“Third Party Claim” shall have the meaning set forth in Section 10.03(a).

“Transaction Accounting Principles” means the accounting principles as set forth
in Exhibit F.

“Transaction Agreements” means this Agreement and each of the Ancillary
Agreements.

“Transferred Assets” shall have the meaning set forth in Section 2.02(a).

“Relevant Employees” shall have the meaning set forth in Exhibit D.

“Transition Services Agreement” shall have the meaning set forth in Section
5.14.

“U.S. Employee Plans” shall have the meaning set forth in Section 3.15(b).

“U.S. Parent Plans” shall have the meaning set forth in Section 3.15(b).

“U.S. Subsidiary Plans” shall have the meaning set forth in Section 3.15(b).

“WEEE Directive” shall mean Directive 2002/96/EC of the European Parliament and
of the council of 27 January 2003 on waste electrical and electronic equipment
(as amended by Directive 2003/108/EC), as amended.

6